Exhibit 10.2

EXECUTION COPY

 

MAGELLAN PIPELINE COMPANY, LLC

 

$480,000,000

 

Floating Rate Series A Senior Secured Notes due October 7, 2007

Fixed Rate Series B Senior Secured Notes due October 7, 2007

 

AMENDED AND RESTATED

NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Table of Contents

 

               Page


--------------------------------------------------------------------------------

1.

   AUTHORIZATION OF NOTES.    2

2.

   SALE AND PURCHASE OF NOTES.    2

3.

   CLOSINGS AND COLLATERAL ACCOUNTS.    3      3.1    Sale and Purchase.    3  
   3.2    Grant of Security Regarding Collateral Accounts.    4

4.

   CONDITIONS TO THE COMMITMENTS, THE CLOSINGS AND AMENDMENT AND
    RESTATEMENT.    5      4.1    Conditions Precedent to Effectiveness of the
Commitments.    5      4.2    Conditions Precedent to the Initial Closing.    7
     4.3    Conditions Precedent to the Subsequent Closing.    10      4.4   
Conditions Precedent to the Effectiveness of Amendment and Restatement.    13

5.

   REPRESENTATIONS AND WARRANTIES.    15      5.1    Financial Condition.    15
     5.2    No Change.    17      5.3    Existence; Compliance with Law.    17  
   5.4    Power; Authorization; Enforceable Obligations.    17      5.5    No
Legal Bar.    18      5.6    Litigation.    18      5.7    No Default.    18  
   5.8    Ownership of Property; Liens.    18      5.9    Intellectual Property.
   18      5.10    Taxes.    19      5.11    Federal Regulations.    19     
5.12    Labor Matters.    19      5.13    ERISA.    20      5.14    Investment
Company Act; Other Regulations.    20      5.15    Subsidiaries.    20      5.16
   Environmental Matters.    21      5.17    Accuracy of Information, etc.    22
     5.18    Cash Escrow Account Control Agreement.    22      5.19    Solvency.
   23      5.20    Regulation H.    23      5.21    Series A Noteholder.    23  
   5.22    Private Offering by the Company.    23      5.23    Foreign Assets
Control Regulations, etc.    23      5.24    Eminent Domain Authority.    23  
   5.25    Tariff Disputes.    24      5.26    Regulatory Matters.    24



--------------------------------------------------------------------------------

     5.27    Permits.    24      5.28    Existing Indebtedness; Future Liens.   
24      5.29    Fairness Opinions.    25

6.

   REPRESENTATIONS OF THE PURCHASERS.    25      6.1    Purchase for Investment.
   25      6.2    Source of Funds.    25

7.

   REPAYMENT OF THE NOTES.    27      7.1    Maturity.    27      7.2   
Scheduled Prepayment of the Notes.    27      7.3    Prepayment of the Series A
Notes and Optional Prepayment of the Series B Notes.    27      7.4    Mandatory
Prepayments of the Notes.    30      7.5    Maturity; Surrender, etc. upon
Prepayment.    31      7.6    Purchase of Notes.    31      7.7    Pro Rata
Treatment and Payments.    31      7.8    Benefitted Holder.    31

8.

   AFFIRMATIVE COVENANTS.    32      8.1    Financial Statements.    32      8.2
   Certificates; Other Information.    33      8.3    Payment of Obligations.   
34      8.4    Maintenance of Existence; Compliance.    34      8.5   
Maintenance of Property; Insurance.    35      8.6    Application of Proceeds
from Condemnation/Eminent Domain; Event of Loss.    38      8.7    Restoration.
   39      8.8    Utility Charges.    39      8.9    Inspection of Property;
Books and Records; Discussions.    39      8.10    Notices.    40      8.11   
Environmental Laws.    41      8.12    [Intentionally Omitted.]    42      8.13
   Subsidiary Guarantees.    42      8.14    [Intentionally Omitted.]    42     
8.15    Deposits into the Cash Escrow Account.    42      8.16    Current
Report.    42      8.17    Intellectual Property.    42

9.

   NEGATIVE COVENANTS.    44      9.1    Financial Condition Covenants.    44  
   9.2    Indebtedness.    44      9.3    Liens.    45      9.4    Fundamental
Changes.    46      9.5    Disposition of Property.    47      9.6    Restricted
Payments.    47      9.7    Investments.    48

 

2



--------------------------------------------------------------------------------

     9.8    Transactions with Affiliates.    48      9.9    Swap Agreements.   
49      9.10    Changes in Fiscal Periods.    49      9.11    Negative Pledge
Clauses.    49      9.12    Lines of Business.    49      9.13    Amendments to
Acquisition Documents and Various Agreements.    49      9.14    Clauses
Restricting Subsidiary Distributions.    50      9.15    Sales and Leasebacks.
   50      9.16    No Subsidiaries.    50

10.

   GUARANTEE.    50      10.1    Scope of Guarantee.    50      10.2   
Guarantor Consent.    51      10.3    Character of Obligations of Guarantor.   
52      10.4    Absolute and Unconditional Obligation.    53      10.5    Waiver
of Subrogation and Contribution.    53      10.6    Preference.    54

11.

   LIMITED PUT RIGHT.    54

12.

   EVENTS OF DEFAULT.    54

13.

   REMEDIES ON DEFAULT, ETC.    57      13.1    Acceleration.    57      13.2   
Other Remedies.    58      13.3    No Waivers or Election of Remedies, Expenses,
etc.    58      13.4    No General Partner’s Liability.    58

14.

   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.    59      14.1   
Registration of Notes.    59      14.2    Transfer and Exchange of Notes.    59
     14.3    Replacement of Notes.    60

15.

   PAYMENTS ON NOTES.    60

16.

   EXPENSES, ETC.    60

17.

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.    62

18.

   AMENDMENT AND WAIVER.    62      18.1    Requirements.    62      18.2   
Solicitation of Holders of Notes.    62      18.3    Binding Effect, etc.    63
     18.4    Notes held by Company, etc.    63      18.5    [Intentionally
Omitted.]    64      18.6    Release of Collateral, Termination of Security
Agreements etc.    64

 

3



--------------------------------------------------------------------------------

19.

   NOTICES.    64

20.

   REPRODUCTION OF DOCUMENTS.    65

21.

   CONFIDENTIAL INFORMATION.    65

22.

   SUBSTITUTION OF PURCHASER.    66

23.

   MISCELLANEOUS.    66      23.1    Successors and Assigns.    66      23.2   
Severability.    66      23.3    Construction.    67      23.4    Counterparts.
   67      23.5    Governing Law.    67      23.6    Submission to Jurisdiction.
   67      23.7    Judgment Currency.    68

 

    

SCHEDULE A-1

  —    Commitments of and Information Relating to Purchasers, First Funding     

SCHEDULE A-2

  —    Commitments of and Information Relating to Purchasers, Second Funding  
  

SCHEDULE B

  —    Defined Terms     

SCHEDULE C

  —    Mortgaged Properties     

SCHEDULE D

  —    Acquisition Adjustments     

SCHEDULE 5.1(c)

  —    Contingent Liabilities     

SCHEDULE 5.4

  —    Consents, Authorizations, Filings and Notices     

SCHEDULE 5.11

  —    Use of Proceeds     

SCHEDULE 5.18(a)

  —    UCC Filing Jurisdictions     

SCHEDULE 5.18(b)-1

  —    Mortgage Filing Jurisdictions     

SCHEDULE 5.18(b)-2

  —    Owned and Leased Real Property     

SCHEDULE 5.28

  —    Indebtedness     

SCHEDULE 9.2(b)(iii)

  —    Permitted Existing Indebtedness     

SCHEDULE 9.3(f)

  —    Permitted Existing Liens

 

     EXHIBIT A    —    Form of Floating Rate Series A Senior Secured Note     
EXHIBIT B    —    Form of Fixed Rate Series B Senior Secured Note      EXHIBIT C
   —    Form of Security Agreement      EXHIBIT D    —    Form of Mortgage     
EXHIBIT E    —    Form of Collateral Agency Agreement      EXHIBIT F    —   
Form of Opinion of Counsel for the Company      EXHIBIT G    —    Form of
Opinion of General Counsel for the Company      EXHIBIT H    —    Form of
Opinion of General Counsel for The Williams Companies      EXHIBIT I    —   
Form of Opinion of Counsel for the Purchasers      EXHIBIT J    —    Form of
Closing Certificate      EXHIBIT K    —    Form of Compliance Certificate     
EXHIBIT L    —    Form of Omnibus Agreement Amendment      EXHIBIT M    —   
Form of General Partner LLC Agreement Amendment

 

4



--------------------------------------------------------------------------------

    EXHIBIT N   —   Form of Guarantor Partnership Agreement Amendment    

EXHIBIT O

  —   Form of The Williams Companies Officer Certificate    

ANNEX 1

      Form of Vinson & Elkins Legal Opinion    

ANNEX 2

      Form of Legal Opinion of General Counsel to the Company, the Guarantor and
the General Partner    

ANNEX 3

      Form of Georgia Special Counsel Legal Opinion    

ANNEX 4

      Form of Account Control Agreement    

ANNEX 5

      Certain Adjustments to Consolidated EBITDA    

ANNEX 6

      Form of Closing Certificate    

ANNEX 7

      Form of Responsible Officer Certificate

 

5



--------------------------------------------------------------------------------

This Amended and Restated Note Purchase Agreement is entered into as of May 25,
2004 by and among each of Magellan Pipeline Company, LLC, a Delaware limited
liability company (the “Company”)(formerly known as Williams Pipe Line Company,
LLC), Magellan Midstream Partners, L.P., a Delaware limited partnership (the
“Guarantor”)(formerly known as Williams Energy Partners L.P.), Magellan GP, LLC,
a Delaware limited liability company and its successors and assigns (the
“General Partner”)(formerly known as WEG GP LLC) and is consented to by each of
undersigned Holders (as defined below).

 

PRELIMINARY STATEMENTS

 

WHEREAS, on June 17, 2003, Magellan Midstream Holdings, L.P., a new entity
formed by Madison Dearborn Capital Partners IV, L.P. and Carlyle/Riverstone MLP
Holdings, L.P., purchased from The Williams Companies, Inc. all of the
membership interests in the General Partner and all of the limited partner
interests in the Guarantor held by The Williams Companies, Inc. and its
affiliates.

 

WHEREAS, (i) on September 1, 2003 Williams Pipe Line Company, LLC changed its
name to Magellan Pipeline Company, LLC, (ii) on September 1, 2003 Williams
Energy Partners L.P. changed its name to Magellan Midstream Partners, L.P. and
(iii) on September 1, 2003 WEG GP LLC changed its name to Magellan GP, LLC.

 

WHEREAS, the Company has requested that each registered holder of a Note as of
the date of this Amended and Restated Note Purchase Agreement (collectively, the
“Consenting Holders”) consent to the amendment and restatement of the Original
Note Purchase Agreement to allow, among other things, for the prepayment of the
Series A Notes in full and the release of Collateral (as set forth herein).

 

WHEREAS, the Consenting Holders have consented to such amendment and restatement
(in accordance with the terms hereof).

 

NOW, THEREFORE, in consideration of the promises and other agreements herein
contained, the Company, the Guarantor and the General Partner (with the consent
of each Consenting Holder) hereby agree to amend and restate the Original Note
Purchase Agreement in its entirety as follows, subject to the terms and
conditions set forth in Section 4.4 hereof (each Schedule and Exhibit to the
Original Note Purchase Agreement is hereby incorporated herein as if repeated
herein in its entirety):

 

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A-1

AND SCHEDULE A-2:

 

Ladies and Gentlemen:

 

Each of the Company, the Guarantor and the General Partner agrees as follows:



--------------------------------------------------------------------------------

1. AUTHORIZATION OF NOTES.

 

The Company will authorize the issue and sale of:

 

(a) up to $200,000,000 aggregate principal amount of its Floating Rate Series A
Senior Secured Notes due October 7, 2007 (the “Series A Notes”, such term to
include the Series A-1 Notes and Series A-2 Notes described below and any such
notes issued in substitution therefor pursuant to Section 14 of this Agreement)
and

 

(b) up to $340,000,000 aggregate principal amount of its Fixed Rate Series B
Senior Secured Notes due October 7, 2007 (the “Series B Notes”, such term to
include the Series B-1 Notes, the Series B-2A Notes and the Series B-2B Notes
described below and any such notes issued in substitution therefor pursuant to
Section 14 of this Agreement).

 

The Series A Notes shall be issued in two series, the Series A-1 Notes (the
“Series A-1 Notes”) and the Series A-2 Notes (the “Series A-2 Notes”), on the
Initial Closing Date and the Subsequent Closing Date, respectively. The Series B
Notes shall be issued in three series; the Series B-1 Notes (the “Series B-1
Notes”) shall be issued on the Initial Closing Date, and the Series B-2A Notes
(as defined below) and the Series B-2B Notes (as defined below) shall be issued
on the Subsequent Closing Date. The Series A Notes and Series B Notes shall be
substantially in the form set out in Exhibit A and Exhibit B, respectively, with
such changes therefrom, if any, as may be approved by the Purchasers and the
Company. The Series A Notes and Series B Notes are collectively referred to
herein as the “Notes”, and individually as a “Note”. Certain capitalized terms
used in this Agreement are defined in Schedule B; references to a “Schedule” or
an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.

 

The Company is a direct subsidiary of the Guarantor, which owns 100% of the
membership interests in the Company. Pursuant to Section 10 below (the
“Guarantee”), the Guarantor will guarantee to the holders of the Notes, (i) the
full and prompt payment of the principal of and interest, the Prepayment
Premium, the Make-Whole Amount and other amounts owing, if any, on the Notes
from time to time outstanding, as and when such payments become due and payable
(including interest on overdue payments of principal, interest, the Prepayment
Premium and the Make-Whole Amount at the rate set forth in the Notes), (ii) the
full and prompt payment of all attorneys’ fees, costs and expenses of collection
incurred by the holders of such Notes in connection with the enforcement of the
Guarantee and (iii) if the Guarantor shall fail to make any payment required to
be made by it to any holder of any Note under Section 10 hereof on the date such
payment is due thereunder, full and prompt payment of the interest on the amount
of such payment, at the rate of interest then in effect with respect to overdue
payments of principal or interest on the Notes concerned, from the date such
payment was required to be made until the same is actually paid to such holder.

 

2. SALE AND PURCHASE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to the purchasers of the Notes (each a “Purchaser”), and each Purchaser
severally commits to purchase from the Company, at the times provided for in
Section 3, Notes in the principal

 

2



--------------------------------------------------------------------------------

amount specified opposite such Purchaser’s name in Schedule A-1 and Schedule A-2
(collectively, its “Commitment”; together with the Commitment of each other
Purchaser, the “Commitments”) at the purchase price of 100% of the principal
amount thereof. Each Purchaser’s Commitment hereunder is a several and not joint
obligation, and no Purchaser shall have any obligation or liability to any
Person for the performance or non-performance by any other Purchaser hereunder.

 

3. CLOSINGS AND COLLATERAL ACCOUNTS.

 

3.1 Sale and Purchase. The sale and purchase of the Notes shall occur as
follows:

 

(a) The sale and purchase of Series A-1 Notes and Series B-1 Notes in an
aggregate principal amount of up to $420,000,000 to be purchased by the
Purchasers shall occur at the offices of Simpson Thacher & Bartlett, 425
Lexington Avenue, New York, New York 10017, at 10:00 a.m., New York City time,
at a closing (the “Initial Closing”) on November 12, 2002 or on such other
Business Day thereafter on or prior to November 27, 2002 as may be agreed upon
by the Company and the Purchasers in writing (the “Initial Closing Date”); and

 

(b) The sale and purchase of Series A-2 Notes and Series B-2 Notes (as defined
below) in an aggregate principal amount of up to the remaining balance of the
aggregate Commitments to be purchased by the Purchasers shall occur at the
offices of Simpson Thacher & Bartlett, 425 Lexington Avenue, New York, New York
10017, at 10:00 a.m., New York City time, at a single closing (the “Subsequent
Closing”, together with the Initial Closing, the “Closings” and each a
“Closing”) to be held on the tenth calendar day (or, if such date is not a
Business Day, the next succeeding Business Day) following the giving of written
notice by the Company to the Purchasers of the date of the Subsequent Closing
(the “Subsequent Closing Date”) and the principal amount of Series A-2 Notes and
Series B-2 Notes to be issued at the Subsequent Closing; provided, however, that
the Subsequent Closing shall in any event occur on or prior to December 31,
2002. Commitments not utilized on or prior to December 31, 2002 shall
automatically terminate.

 

The interest rate applicable to the Series A-1 Notes to be sold at the Initial
Closing and the Series A-2 Notes to be sold at the Subsequent Closing shall be
determined on the second Business Day prior to the Initial Closing Date and
Subsequent Closing Date, respectively, and shall be set based on the Six-Month
LIBOR Rate then in effect plus the greater of (a) 425 basis points (4.25%) and
(b) such margin as is necessary so that the interest rate on the Series A Notes
shall equal the swap-adjusted equivalent of the weighted average interest rate
on the Series B Notes issued at the same Closing. On each Interest Payment Date
(as defined in the Series A Notes), the Company shall provide the Account Agent
with written notice of the Interest Rate (as defined in the Series A Notes) on
the Series A Notes for the then current six-month interest period.

 

Subject to the immediately succeeding paragraph, the interest rate applicable to
the Series B-1 Notes shall be 7.67%. Subject to the immediately succeeding
paragraph, the interest rate applicable to the Series B-2 Notes shall be equal
to the yield on the five-year United States Treasury Bond plus 470 basis points
(4.70%) as determined on the second Business Day prior to the Subsequent Closing
Date (the “Series B-2A Notes”); provided, however, that on or prior to

 

3



--------------------------------------------------------------------------------

November 4, 2002, each Purchaser shall be entitled to elect that the interest
rate with respect to the Series B-2 Notes to be purchased by it at the
Subsequent Closing shall instead be determined based on the yield on the
five-year United States Treasury Bond as of the close of trading on October 31,
2002 (the “Series B-2B Notes”; together with the Series B-2A Notes, the “Series
B-2 Notes”). As of the date of the issuance of the Series B-2B Notes, the
interest rate applicable to the Series B-2 Notes was set at 7.93%, and as of the
date of the amendment and restatement of the Original Note Purchase Agreement,
such interest rate is subject to the immediately succeeding paragraph.

 

Notwithstanding the foregoing, commencing on the date of occurrence of a
Downgrade Rating Event, the interest rate applicable to each Series B Note shall
automatically increase by 100 basis points (1.00%) for the remaining term of
such Series B Note.

 

For purposes of the foregoing, “Downgrade Rating Event”, shall mean the first of
the following events to occur:

 

  (i) Standard & Poor’s shall assign a rating of less than BBB- to the Series B
Notes;

 

  (ii) Standard & Poor’s rating of the Series B Notes shall lapse; or

 

  (iii) any other Rating Agency shall assign a rating to the Series B Notes that
is less than an Investment Grade Rating.

 

Notes to be sold by the Company at each Closing shall be allocated between
Purchasers of the Series A Notes and the Purchasers of the Series B Notes pro
rata in accordance with the Purchasers’ Commitments.

 

At each Closing the Company will deliver the Notes to be purchased by each
Purchaser in the form of a single Note dated the date of such Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
5572665 at Bank One Chicago, ABA 071000013. Upon the request of any Purchaser,
the Company shall deliver two or more notes to such Purchaser each having
denominations of at least $1,000,000 which together equal the amount of such
Purchaser’s investment on such Closing Date. If at either Closing the Company
shall fail to tender such Notes to each Purchaser as provided above in this
Section 3, or any of the conditions specified in Sections 4.1, 4.2 or 4.3 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of its Commitment with respect to such Closing and
from all further obligations under this Agreement, without thereby waiving any
rights it may have by reason of such failure or such nonfulfillment.

 

3.2 Grant of Security Regarding Collateral Accounts.

 

(a) The Company hereby grants, assigns and transfers to the holders of the
Series B Notes, a security interest in the Collateral Accounts, whether now
owned or at any time hereafter acquired by the Company or in which the Company
now has or at any time in the future may

 

4



--------------------------------------------------------------------------------

acquire any right, title or interest as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Company’s Obligations.

 

(b) The Company hereby represents and warrants to the holders of the Series B
Notes that, upon execution and delivery of an Account Control Agreement with
respect to each such Collateral Account, the security interest granted pursuant
to Section 3.2(a) shall constitute a legal, valid and enforceable first priority
perfected security interest in such Collateral Account in favor of the holders
of the Series B Notes, as collateral security for the Company’s Obligations,
enforceable in accordance with the terms hereof and of such Account Control
Agreement against all creditors of the Company.

 

(c) So long as any of the Obligations remain outstanding, the Company covenants
and agrees to execute, procure, acknowledge, deliver and record, or cause to be
executed, procured, acknowledged, delivered or recorded, all such further
instruments, deeds, conveyances, and assurances as are necessary to preserve,
continue and protect the first priority perfected security interest of the
holders of the Series B Notes in each Collateral Account. The Company shall
defend the first priority perfected security interest of the holders of the
Series B Notes in each Collateral Account against the claims and demands of all
Persons whomsoever.

 

(d) The Required Holders shall not be entitled to deliver a “Notice of Exclusive
Control” under any Account Control Agreement or exercise any rights thereunder,
as applicable, unless an Event of Default shall have occurred and be continuing.

 

4. CONDITIONS TO THE COMMITMENTS, THE CLOSINGS AND AMENDMENT AND RESTATEMENT.

 

4.1 Conditions Precedent to Effectiveness of the Commitments.

 

Each Purchaser’s Commitment is subject to the fulfillment to its satisfaction of
the following conditions precedent:

 

(a) Note Purchase Agreement; Security Agreement; Collateral Agency Agreement;
Mortgages. The Purchasers shall have received this Agreement, executed and
delivered by the General Partner, Guarantor and the Company. The Collateral
Agent shall have received (i) the Security Agreement, executed and delivered by
the Guarantor, the Company and the Collateral Agent, (ii) the Collateral Agency
Agreement, executed and delivered by the Purchasers, the Guarantor, the Company
and the Collateral Agent and (iii) a Mortgage with respect to each Mortgaged
Property, executed and delivered by the Company in favor of the Collateral Agent
for the benefit of the holders of the Notes.

 

(b) Representations and Warranties. Each of the representations and warranties
of the General Partner, the Guarantor and the Company contained in the Note
Purchase Documents shall be true and correct on and as of the date hereof.

 

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on the date hereof.

 

5



--------------------------------------------------------------------------------

(d) Financial Statements. Each Purchaser shall have received (i) audited
consolidated financial statements of the Guarantor and audited financial
statements of the Company for the 2000 and 2001 fiscal years and (ii) unaudited
interim financial statements of each of the Guarantor (consolidated) and the
Company for each fiscal quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in any Purchaser’s reasonable judgment, reflect the occurrence of any
Material Adverse Effect since June 30, 2002.

 

(e) Approvals. All governmental and material third party approvals necessary in
connection with the continuing operations of the Guarantor and the Company and
the transactions contemplated to occur on the Initial Closing Date shall have
been obtained and be in full force and effect; and all notices necessary to be
given in connection with the continuing operations of the Company and the
transactions contemplated to occur on the Initial Closing Date shall have been
given and be in full force and effect except for those notices (i) which are
customarily given after the Initial Closing Date and (ii) as to which the
failure to give such notice would not in the aggregate have a Material Adverse
Effect.

 

(f) Lien Searches. Each Purchaser shall have received the results of any Lien
search it shall have requested, and such search shall reveal no Liens on any of
the assets of the Company except for Liens permitted by Section 9.3 or
discharged on or prior to the date hereof pursuant to documentation satisfactory
to such Purchaser.

 

(g) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (i) any certificates representing the shares of Capital Stock of the
Company pledged by the Guarantor pursuant to the Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) pledged to the Collateral Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

(h) Services Agreement. The Purchasers shall have received the Services
Agreement, duly executed by Williams Petroleum Services, LLC, Williams Energy
Services, LLC and the General Partner (the “Services Agreement”), in form and
substance reasonably satisfactory to each Purchaser.

 

(i) General Partner LLC Agreement Amendment. The General Partner LLC Agreement
shall have been amended in form and substance reasonably satisfactory to the
Purchasers to provide that the General Partner shall not be authorized or
permitted to, without the prior written consent of a majority of the Independent
Directors (and no such actions shall be taken or authorized unless there are at
least three Independent Directors then serving in such capacity), (i) file or
consent to the filing of any bankruptcy, insolvency or reorganization petition
naming the General Partner as debtor or otherwise institute bankruptcy or
insolvency proceedings by or against the General Partner or otherwise seek, with
respect to the General Partner, relief from debts or the protection from
creditors generally, (ii) seek or consent to the appointment of a receiver,
liquidator, conservator, assignee, trustee, sequestrator, custodian or any
similar official for the General Partner or all or any substantial portion of
any of its properties, (iii) make or

 

6



--------------------------------------------------------------------------------

consent to a general assignment for the benefit of its creditors. In acting or
otherwise voting on the matters referred to in this Section 4.1(i), to the
fullest extent permitted by law, including Section 18-1101(c) of the Delaware
Limited Liability Company Act, as amended from time to time, the Independent
Directors shall consider only the interests of the General Partner including its
respective creditors.

 

(j) Omnibus Agreement Amendment. The Omnibus Agreement shall have been amended
substantially in the form of Exhibit L.

 

(k) General Partner Bank Account. The Purchasers shall have received evidence
that the General Partner shall have opened a bank deposit account (the “General
Partner Bank Account”) in its own name.

 

(l) Purchaser Credit Approval. Each Purchaser shall have received any internal
credit approval required in respect to its purchase of the Notes.

 

4.2 Conditions Precedent to the Initial Closing.

 

Each Purchaser’s obligation to purchase and pay for the Series A-1 Notes or
Series B-1 Notes to be sold to it at the Initial Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to or at the Initial
Closing, of the conditions precedent contained in Section 4.1 and of the
following conditions precedent:

 

(a) Sale of Other Notes. Contemporaneously with the Initial Closing, the Company
shall have sold to the other Purchasers, and the other Purchasers shall have
purchased, the Series A-1 Notes and Series B-1 Notes to be purchased by them at
the Initial Closing in accordance with the amounts set forth in Schedule A-1.

 

(b) Legal Opinions. The Purchasers shall have received the following executed
legal opinions:

 

(i) the legal opinion of Vinson & Elkins, counsel to the General Partner, the
Guarantor and the Company, substantially in the form of Exhibit F;

 

(ii) the legal opinion of Craig Rich, general counsel of the General Partner,
the Guarantor and the Company, substantially in the form of Exhibit G;

 

(iii) the legal opinion of William G. von Glahn, general counsel of The Williams
Companies, substantially in the form of Exhibit H;

 

(iv) the legal opinion of Richards, Layton & Finger, Delaware special counsel to
the Company;

 

(v) the legal opinion of local counsel in each of the jurisdictions where real
property of the Company is located; and

 

(vi) the legal opinion of Simpson Thacher & Bartlett, counsel to the Purchasers
substantially in the form of Exhibit I.

 

7



--------------------------------------------------------------------------------

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Purchasers may reasonably
require.

 

(c) Formation Agreement Amendments. The General Partner LLC Agreement and the
Guarantor Partnership Agreement shall have been amended substantially in the
forms of Exhibit M and Exhibit N, respectively (collectively, the “Formation
Agreement Amendments”).

 

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Purchasers shall have received a certificate of each of the
General Partner, the Guarantor and the Company, dated the Initial Closing Date,
substantially in the form of Exhibit J, with appropriate insertions and
attachments, including (i) the certificate of formation of such entity certified
by the relevant authority of the jurisdiction of its formation, (ii) the
Formation Agreement of such entity and (iii) a good standing certificate for
such entity, if available, from its jurisdiction of organization.

 

(e) Representations and Warranties. Each of the representations and warranties
made by the General Partner, the Guarantor and the Company pursuant to Section 5
of this Agreement or contained in any other Note Purchase Document shall be true
and correct on and as of the Initial Closing Date as if made on and as of such
date other than those representations and warranties that expressly relate
solely to a specific date, which shall be remain true and correct as of such
earlier date.

 

(f) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the purchase of Notes on the
Initial Closing Date.

 

(g) Repayment of Bridge Financing. The Purchasers shall have received
satisfactory evidence that the $700,000,000 Senior Loan Facility by and among
the Company and the Guarantor, as Co-Borrowers, Bank of America, N.A., as
administrative agent, and the lenders party thereto shall have been terminated
and all amounts outstanding thereunder shall have been paid in full with the
proceeds of the Notes issued at the Initial Closing.

 

(h) Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for the Series A-1 Notes and Series B-1 Notes.

 

(i) Expenses. The Purchasers shall have received all expenses for which invoices
have been presented (including the reasonable fees and expenses of external
legal counsel to Purchasers), on or before the Initial Closing Date. No fee
shall be paid to any Purchaser by the Company or any of its Affiliates unless
the same fee shall have been offered to each other Purchaser. All such amounts
will be paid with proceeds of Notes sold on the Initial Closing Date and will be
reflected in the funding instructions given by the Company to the Purchasers on
or before the Initial Closing Date.

 

(j) Responsible Officer Certificate. The Purchasers shall have received a
certificate from a Responsible Officer of each of the General Partner, the
Guarantor and the Company, dated the Initial Closing Date, (i) stating that (A)
the representations and warranties made by the General

 

8



--------------------------------------------------------------------------------

Partner, the Guarantor or the Company pursuant to Section 5 of this Agreement or
contained in any other Note Purchase Document shall be true and correct on and
as of the Initial Closing Date as if made on and as of such date and (B) no
Default or Event of Default shall have occurred and be continuing on such date
or after giving effect to the purchase of Notes on the Initial Closing Date, and
(ii) in the case of the Guarantor and the Company, setting forth in reasonable
detail a calculation demonstrating compliance with the covenants set forth in
Section 9.1 after giving effect to the issuance of the Notes on the Initial
Closing Date on a pro forma basis.

 

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Purchasers to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the holders of the Notes, a perfected Lien on assets representing at least 95%
of the aggregate value of the Collateral, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
9.3), shall be in proper form for filing, registration or recordation, and shall
have been filed in the correct filing offices. In addition, the Company shall
have paid all filing and recording fees and all costs and expenses in connection
with the Security Documents, including those of the Collateral Agent and its
counsel.

 

(l) Insurance. The Purchasers shall have received insurance certificates,
endorsements and reports satisfying the requirements of Section 8.5.

 

(m) Each Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by any Purchaser, such Purchaser shall have received an officer’s
certificate from the Company certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.

 

(n) Neither the Guarantor nor the Company shall have changed its jurisdiction of
organization or been a party to any merger or consolidation or shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements
delivered.

 

(o) The Purchasers shall have received a certificate from a Responsible Officer
of The Williams Companies, dated the Initial Closing Date, substantially in the
form of Exhibit O (“The Williams Companies Officer Certificate”).

 

(p) The general partner interest of Williams GP LLC shall have been transferred
to a newly organized Delaware limited liability company, and such newly
organized Delaware limited liability company shall have been admitted as the
general partner of the Guarantor pursuant to the General Partnership Agreement
and shall have agreed to assume the rights and duties of the general partner
under the Guarantor Partnership Agreement, and Williams GP LLC shall have
withdrawn as a general partner of the Guarantor.

 

9



--------------------------------------------------------------------------------

(q) All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents, instruments and legal matters
incident to such transactions shall be satisfactory to each Purchaser and each
Purchaser’s counsel, and each Purchaser and such counsel shall have received all
such counterpart originals or certified or other copies of such documents as
each Purchaser or such counsel may reasonably request.

 

4.3 Conditions Precedent to the Subsequent Closing.

 

Each Purchaser’s obligation to purchase and pay for the Series A-2 Notes or
Series B-2 Notes to be sold to it at the Subsequent Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to or at the Subsequent
Closing, of the conditions precedent contained in Section 4.1 and 4.2 and of the
following conditions precedent:

 

(a) Acquisition, etc. If the Subsequent Closing shall be for an amount in excess
of $60,000,000:

 

(i) (A) the Company shall have completed the acquisition from Tesoro of its
430-mile pipeline system extending between Mandan, North Dakota and Minneapolis,
Minnesota and four related terminals for up to $115,000,000 on terms and
conditions reasonably satisfactory to the Purchasers (the “Acquisition”); (B)
Tesoro shall have affirmed that all of the representations and warranties of
Tesoro contained in the Acquisition Documentation shall be true and correct in
all material respects; and (C) all governmental and material third party
approvals necessary in connection with the Acquisition and the Acquisition
financing contemplated hereby shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the Acquisition or the
financing contemplated hereby.

 

(ii) Lien Searches. Each Purchaser shall have received the results of any Lien
search it shall have requested relating to assets acquired in the Acquisition,
and such search shall reveal no Liens on any such assets except for Liens
permitted by Section 9.3 or discharged on or prior to the Subsequent Closing
Date pursuant to documentation satisfactory to such Purchaser.

 

(iii) Filings, Registrations and Recordings. Each document (including any
mortgage agreement or Uniform Commercial Code financing statement) required by
Section 8.13 of this Agreement, the Security Documents or under law or requested
by the Purchasers to be filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the holders of the Notes, a
perfected Lien on substantially all of the assets acquired in connection with
the Acquisition, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 9.3), shall have been filed
concurrently with the Subsequent Closing.

 

10



--------------------------------------------------------------------------------

(iv) Local Counsel Legal Opinion. The Purchasers shall have received the legal
opinion of local counsel in each of the jurisdictions where real property
acquired in the Acquisition is located.

 

(b) Sale of Other Notes. Contemporaneously with the Subsequent Closing, the
Company shall have sold to the other Purchasers, and the other Purchasers shall
have purchased, the Series A-2 Notes and Series B-2 Notes to be purchased by
them at the Subsequent Closing in accordance with the amounts set forth in
Schedule A-2.

 

(c) Representations and Warranties. Each of the representations and warranties
made by the General Partner, the Guarantor and the Company pursuant to Section 5
of this Agreement or contained in any the Note Purchase Document shall be true
and correct on and as of the Subsequent Closing Date, after giving effect to the
Acquisition and the purchase of Notes on the Subsequent Purchase Date, as if
made on and as of such date other than those representations and warranties that
expressly relate solely to a specific date, which shall be true and correct as
of such earlier date.

 

(d) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Acquisition and the
purchase of the Notes on the Subsequent Closing Date.

 

(e) Legal Opinions. The Purchasers shall have received the following executed
legal opinions:

 

(i) the legal opinion of Vinson & Elkins, counsel to the General Partner, the
Guarantor and the Company;

 

(ii) the legal opinion of Craig Rich, general counsel of the General Partner,
the Guarantor and the Company; and

 

(iii) the legal opinion of Simpson Thacher & Bartlett, counsel to the
Purchasers.

 

Each such legal opinion shall cover such matters as are relevant to the
enforceability of the Notes issued on the Subsequent Closing Date and, in the
case of clause (ii), the valid existence and good standing of the General
Partner, the Guarantor and the Company on the Subsequent Closing Date and, in
the case of the Guarantor and the Company, their authority to issue and deliver
the Notes and the Guarantee to be issued on the Subsequent Closing Date.

 

(f) Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for the Series A-2 Notes, the Series B-2A Notes and the Series B-2B Notes to be
issued and sold on the Subsequent Closing Date.

 

11



--------------------------------------------------------------------------------

(g) Expenses. The Purchasers shall have received all expenses for which invoices
have been presented (including the reasonable fees and expenses of external
legal counsel to the Purchasers), on or before the Subsequent Closing Date.
Except as reflected in the terms of the Notes, no fee shall be paid to any
Purchaser unless the same fee shall have been offered to each other Purchaser.
All such amounts will be paid with proceeds of Notes sold on the Subsequent
Closing Date and will be reflected in the funding instructions given by the
Company to the Purchasers on or before the Subsequent Closing Date. In addition,
the Company shall have paid all filing and recording fees and all costs and
expenses in connection with any new Mortgages.

 

(h) Responsible Officer Certificate. The Purchasers shall have received a
certificate from a Responsible Officer of each of the General Partner, the
Guarantor and the Company, dated the Subsequent Closing Date, (i) stating that
(A) the representations and warranties made by the General Partner, the
Guarantor or the Company pursuant to Section 5 of this Agreement or contained in
any other Note Purchase Document shall be true and correct on and as of the
Subsequent Closing Date as if made on and as of such date and (B) no Default or
Event of Default shall have occurred and be continuing on such date or after
giving effect to the Acquisition and the purchase of Notes on the Subsequent
Closing Date, and (ii) in the case of the Guarantor and the Company, setting
forth in reasonable detail a calculation demonstrating compliance with the
covenants set forth in Section 9.1 after giving effect to the Acquisition, if
applicable, and the issuance of the Notes on the Subsequent Closing Date on a
pro forma basis.

 

(i) Each Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by any Purchaser, such Purchaser shall have received an officer’s
certificate from the Company certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.

 

(j) Neither the Guarantor nor the Company shall have changed its jurisdiction of
incorporation or been a party to any merger or consolidation or shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements
delivered.

 

(k) All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents, instruments and legal matters
incident to such transactions shall be satisfactory to each Purchaser and each
Purchaser’s counsel, and each Purchaser and such counsel shall have received all
such counterpart originals or certified or other copies of such documents as
each Purchaser or such counsel may reasonably request.

 

12



--------------------------------------------------------------------------------

4.4 Conditions Precedent to the Effectiveness of Amendment and Restatement.

 

Notwithstanding any provision hereof to the contrary, the amendment and
restatement of the Original Note Purchase Agreement contemplated herein
(including, without limitation, the consents contemplated in Section 18.6
hereof), is subject to the fulfillment, on or prior to June 30, 2004 (the
“Amendment and Restatement Date”), to the satisfaction of (i) each Consenting
Holder of a Series B Note, of all of the following conditions precedent and (ii)
each Consenting Holder of a Series A Note, of the conditions precedent set forth
in Section 4.4(d) and (m)(i) below:

 

(a) Credit Agency Rating. Standard & Poor’s shall have assigned the Series B
Notes an Investment Grade Rating and no other Rating Agency shall have assigned
the Series B Notes less than an Investment Grade Rating.

 

(b) New Guarantor Debt. The Guarantor shall have (i) received an aggregate
amount of at least $250,000,000 in the form of (x) additional equity investments
and/or (y) net proceeds of new long term senior unsecured notes (the “New Senior
Unsecured Notes”), and (ii) received additional equity investments and/or
borrowed under the New Credit Facility (as defined in Section 4.4(g)) in an
aggregate amount of at least $35,000,000. The New Senior Unsecured Notes shall
have been assigned at least an Investment Grade Rating by Standard & Poor’s.

 

(c) Guarantor Equity Contribution. The Guarantor shall have made an equity
contribution in cash of at least $192,600,000 in the Company.

 

(d) Prepayment of Series A Notes. The Company shall have prepaid in full the
principal outstanding amount of Series A Notes, together with any accrued and
unpaid interest thereon, plus a Prepayment Premium in accordance with Section
7.3 hereof.

 

(e) Series B Note Amendment Fee. The Consenting Holders of Series B Notes shall
have received from the Company an amendment fee of $1,887,500 (the “Amendment
Fee”), which shall be allocated among all of the Series B Notes at the time
outstanding in accordance with Section 7.7 hereof.

 

(f) Allonges. Each Consenting Holder of Series B Notes shall have received from
the Company an allonge in form and substance satisfactory to such Holder (each
an “Allonge”) with respect to each Series B Note held by such Consenting Holder,
reflecting the terms of Section 3.1 hereof.

 

(g) Repayment of Guarantor’s Secured Credit Facility; New Credit Facility. The
Guarantor shall have repaid all of the outstanding indebtedness under the
amended and restated Credit Agreement among the Guarantor, the several Lenders
parties thereto, Lehman Brothers Inc. and Bank of America Securities, LLC, as
joint lead arrangers, and Lehman Commercial Paper Inc., as administrative agent,
dated as of August 6, 2003 (and as amended as of the date hereof). The Guarantor
shall have entered into a $125,000,000 revolving credit facility among the
Guarantor, JPMorgan Chase Bank, as administrative agent, and the other lenders
party thereto (the “New Credit Facility”).

 

13



--------------------------------------------------------------------------------

(h) Establishment of Cash Escrow Account. The Company and the Account Agent
shall have executed and delivered the Cash Escrow Account Control Agreement (in
form and substance satisfactory to the Consenting Holders of Series B Notes),
and the Account Agent shall have notified the Company and each such Consenting
Holder of the establishment of the Cash Escrow Account.

 

(i) Legal Opinion. The Consenting Holders of Series B Notes shall have received
executed legal opinions of (i) the General Counsel to the Company, in
substantially the form of Annex 1; (ii) Vinson & Elkins, counsel to the General
Partner, the Guarantor and the Company, substantially in the form of Annex 2;
and (iii) Powell, Goldstein, Frazer & Murphy LLP, Georgia special counsel to the
Company, substantially in the form of Annex 3.

 

(j) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Consenting Holders of Series B Notes shall have received a
certificate of each of the General Partner, the Guarantor and the Company,
substantially in the form of Annex 6, with appropriate insertions and
attachments, including a good standing certificate for such entity, if
available, from its jurisdiction of organization.

 

(k) Representations and Warranties. Each of the representations and warranties
made by the General Partner, the Guarantor and the Company pursuant to Section 5
of this Agreement or contained in any other Note Purchase Document shall be true
and correct on and as of the effective date of the amendment and restatement of
this Agreement as if made on and as of such date, other than those
representations and warranties that expressly relate solely to a specific date,
which shall be true and correct as of such earlier date.

 

(l) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the amendment and restatement
of the Original Note Purchase Agreement and the other transactions contemplate
herein.

 

(m) Expenses. (i) The Consenting Holders of each Series A Note shall have
received all expenses for which invoices have been presented (including the
reasonable fees and expenses of external legal counsel to such Consenting
Holders) on or before the effective date of the amendment and restatement of the
Original Note Purchase Agreement.

 

(ii) The Consenting Holders of each Series B Note shall have received all
expenses for which invoices have been presented (including the reasonable fees
and expenses of external legal counsel to such Consenting Holders) on or before
the effective date of the amendment and restatement of the Original Note
Purchase Agreement.

 

(n) Responsible Officer Certificate. The Consenting Holders of Series B Notes
shall have received a certificate from a Responsible Officer of each of the
General Partner, the Guarantor and the Company, substantially in the form of
Annex 7, dated the effective date of the amendment and restatement of this
Agreement, (i) stating that (A) the representations and warranties made by the
General Partner, the Guarantor or the Company pursuant to Section 5 of this
Agreement or contained in any other Note Purchase Document shall be true and
correct on and as of the effective date of the amendment and restatement of this
Agreement as if made on and as of such date and (B) no Default or Event of
Default shall have occurred and be continuing

 

14



--------------------------------------------------------------------------------

on such date or after giving effect to amendment and restatement of the Original
Note Purchase Agreement and the other transactions contemplated herein, and (ii)
in the case of the Guarantor and the Company, setting forth in reasonable detail
a calculation demonstrating compliance with the covenants set forth in Section
9.1.

 

(o) Neither the Guarantor nor the Company shall have been a party to any merger
or consolidation or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements delivered.

 

(p) All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents, instruments and legal matters
incident to such transactions shall be satisfactory to each Consenting Holder
and each Consenting Holder’s counsel, and each Consenting Holder and such
counsel shall have received all such counterpart originals or certified or other
copies of such documents as each Consenting Holder or such counsel may
reasonably request.

 

In the event that the conditions precedent set forth in this Section 4.4 are not
fulfilled, to each Consenting Holder’s satisfaction, on or prior to the
Amendment and Restatement Date, the amendments and restatements contemplated
herein (including, without limitation, the consents contemplated in Section 18.6
hereof) shall be of no force and effect.

 

5. REPRESENTATIONS AND WARRANTIES.

 

The General Partner, the Guarantor and the Company jointly and severally
represent and warrant to the Holders that:

 

5.1 Financial Condition.

 

(a) The unaudited pro forma balance sheet of the Company as at June 30, 2002
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Purchaser, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Acquisition, (ii) the Notes to be sold to the Purchasers on the Initial
Closing Date and Subsequent Closing Date and the use of proceeds thereof and
(iii) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Balance Sheet has been prepared based on the best information available to
the Company as of the date of delivery thereof, and presents fairly on a pro
forma basis the combined financial position of Company and Tesoro as of June 30,
2002, assuming that the events specified in the preceding sentence had actually
occurred at such date. None of the General Partner, the Guarantor or the Company
is aware of any fact or circumstance that would result in the Pro Forma Balance
Sheet being inaccurate as of the date hereof.

 

(b) The audited consolidated balance sheet of the Guarantor as of December 31,
2000 and December 31, 2001, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, as reported on by
and accompanied by an unqualified report from Ernst & Young LLP, presents fairly
the consolidated financial condition of the Guarantor and its Subsidiaries as of
such date, and the consolidated results of its operations and cash flows for the
respective fiscal years then ended. The audited balance sheets of the Company as
of December 31, 2000 and December 31, 2001, and the related statements of income
and of cash

 

15



--------------------------------------------------------------------------------

flows for the fiscal years ended on such dates, present fairly the financial
condition of the Company as at such date, and the results of its operations and
its cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of the Guarantor and its Subsidiaries as of June 30,
2002, and the related unaudited consolidated statement of income and cash flows
for the six-month period ended on such date, presents fairly the consolidated
financial condition the Guarantor as of such date, and the consolidated results
of their operations and consolidated cash flows for the six-month period then
ended (subject to normal year-end audit adjustments). The unaudited balance
sheet of the Company as at June 30, 2002, and the related unaudited statement of
income and cash flows for the six-month period ended on such date, presents
fairly the financial condition of the Company as at such date, and the results
of its operations and its consolidated cash flows for the six-month period then
ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). Neither the Guarantor (on a consolidated basis) nor the
Company has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from June 30, 2002 to and including the date hereof there has
been no Disposition by either the Guarantor (on a consolidated basis) or the
Company of any material part of its business or property.

 

(c) The audited consolidated balance sheet of the Guarantor as of December 31,
2002 and December 31, 2003, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, as reported on by
and accompanied by an unqualified report from Ernst & Young LLP, presents fairly
the consolidated financial condition of the Guarantor and its Subsidiaries as of
such date, and the consolidated results of its operations and cash flows for the
respective fiscal years then ended. The unaudited balance sheets of the Company
as of December 31, 2002 and December 31, 2003, and the related statements of
income and of cash flows for the fiscal years ended on such dates, present
fairly the financial condition of the Company as at such date, and the results
of its operations and its cash flows for the respective fiscal years then ended.
The unaudited consolidated balance sheet of the Guarantor and its Subsidiaries
as of March 31, 2004, and the related unaudited consolidated statement of income
and cash flows for the three-month period ended on such date, presents fairly
the consolidated financial condition of the Guarantor and its subsidiaries as of
such date, and the consolidated results of their operations and consolidated
cash flows for the three-month period then ended (subject to normal year-end
audit adjustments). The unaudited balance sheet of the Company as at March 31,
2004, and the related unaudited statement of income and cash flows for the
three-month period ended on such date, presents fairly the financial condition
of the Company as at such date, and the results of its operations and its
consolidated cash flows for the three-month period then ended (subject to normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Except as disclosed
on Schedule 5.1(c), neither the Guarantor (on a consolidated basis) nor the
Company has any material Guarantee Obligations (other than those arising from
the Guarantor’s Guarantee of the Obligations), contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term

 

16



--------------------------------------------------------------------------------

commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from March 31, 2004 to and including the date hereof there has
been no Disposition by either the Guarantor (on a consolidated basis) or the
Company of any material part of its business or property.

 

5.2 No Change.

 

Since December 31, 2003, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

5.3 Existence; Compliance with Law.

 

Each of the General Partner, the Guarantor and the Company (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or entity and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except as in the aggregate
could not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.4 Power; Authorization; Enforceable Obligations.

 

Each of the General Partner, the Guarantor and the Company has the power and
authority to make, deliver and perform the Note Purchase Documents to which it
is a party and, in the case of the Company, to sell the Notes pursuant to the
terms and conditions of this Agreement. Each of the General Partner, the
Guarantor and the Company has taken all necessary organizational action to
authorize the execution, delivery and performance of the Note Purchase Documents
to which it is a party and, in the case of the Company, to authorize the sale of
the Notes on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
sale of Notes hereunder or with the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Note Purchase Documents,
except (i) consents, authorizations, filings and notices described in Schedule
5.4, which consents, authorizations, filings and notices have been obtained or
made and are in full force and effect, (ii) the filings referred to in Section
5.18 and (iii) notices customarily given after the Initial Closing Date for
which the failure to give would not in the aggregate have a Material Adverse
Effect. Each Note Purchase Document has been duly executed and delivered on
behalf of each party thereto. This Agreement constitutes, and each other Note
Purchase Document upon execution by the General Partner, the Guarantor and the
Company, as applicable, will constitute, a legal, valid and binding obligation
of each party thereto, enforceable against each such party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

17



--------------------------------------------------------------------------------

5.5 No Legal Bar.

 

The execution, delivery and performance of this Agreement and the other Note
Purchase Documents, the sale of Notes hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
the General Partner, the Guarantor or the Company or, as of the Initial Funding
Date, any Contractual Obligation of The Williams Companies listed on Exhibit A
to The Williams Companies Officer Certificate and, as of the Initial Funding
Date, will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the General Partner, the Guarantor or the Company, and, as of the Initial
Funding Date, no Contractual Obligation applicable to The Williams Companies
listed on Exhibit A to The Williams Companies Officer Certificate, could
reasonably be expected to have a Material Adverse Effect.

 

5.6 Litigation.

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the General Partner,
the Guarantor or the Company, threatened by or against the General Partner, the
Guarantor or the Company or against any of their respective properties or
revenues (a) with respect to any of the Note Purchase Documents or any of the
transactions contemplated hereby or thereby or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

5.7 No Default.

 

None of the General Partner, the Guarantor or the Company is in default under or
with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

 

5.8 Ownership of Property; Liens.

 

The Company has (a) indefeasible record title in fee simple to, or a valid
leasehold or beneficial easement interest in, all real property used or
necessary for the conduct of the Company’s business as it is presently
conducted, and (b) except for property covered by Section 5.9 hereof, good title
to, or a valid leasehold interest in, all other property used or necessary for
the conduct of the Company’s business as it is presently conducted. No such real
or other property is subject to any Lien except as permitted by Section 9.3.

 

5.9 Intellectual Property.

 

The Company owns, or licenses pursuant to the Omnibus Agreement, all
Intellectual Property necessary for the conduct of its business (including the
operation of its pipeline facilities) as currently conducted. No material claim
has been asserted and is pending by any Person challenging or questioning the
Company’s use or ownership of any Intellectual Property

 

18



--------------------------------------------------------------------------------

or the validity or effectiveness of any Intellectual Property, nor does the
General Partner, the Guarantor or the Company know of any valid basis for any
such claim. The use of Intellectual Property by the Company does not infringe on
the rights of any Person in any material respect.

 

5.10 Taxes.

 

Each of the Guarantor and the Company has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Guarantor or the
Company, as applicable); no tax Lien has been filed, and, to the knowledge of
the Guarantor and the Company, no claim is being asserted, with respect to any
such tax, fee or other charge.

 

5.11 Federal Regulations.

 

The Company applied the proceeds of the sale of the Notes to prepay existing
Indebtedness in accordance with Schedule 5.11 and directly or indirectly for
other general corporate purposes and capital expenditures as described in the
Supplied Confidential Information. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 207), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of such Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of such Board (12
CFR 220). Margin stock does not constitute more than 10% of the value of the
consolidated assets of the General Partner, the Guarantor or Company and none of
the General Partner, the Guarantor or the Company has the present intention that
margin stock will constitute more than 10% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

5.12 Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other pending labor disputes
involving those employees of Magellan Midstream Holdings, L.P. relevant to the
continuing operations of the General Partner, the Guarantor or the Company nor,
to the best of the knowledge of the General Partner, the Guarantor or the
Company, are any such strikes or disputes threatened; (b) to the best of the
knowledge of the General Partner, the Guarantor or the Company, the hours worked
by and payment made to any employees of Magellan Midstream Holdings, L.P. which
are relevant to the continuing operations of the General Partner, the Guarantor
and the Company have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) to
the best of the knowledge of the General Partner, the Guarantor or the Company,
all payments due from Magellan Midstream Holdings, L.P. on account of employee
health and welfare insurance relating to employees of Magellan Midstream
Holdings,

 

19



--------------------------------------------------------------------------------

L.P. which are relevant to the continuing operations of the General Partner, the
Guarantor and the Company have been paid or accrued as a liability on the books
of Magellan Midstream Holdings, L.P..

 

5.13 ERISA.

 

(a) Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (i) neither a Reportable Event nor
an “accumulated funding deficiency” (within the meaning of Section 412 of the
Code or Section 302 of ERISA) has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (ii) no termination of a Single Employer Plan
has occurred resulting in a Lien in favor of the PBGC or a Plan during such
five-year period; (iii) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits; (iv) none of Magellan Midstream
Holdings, L.P., the Company, any Commonly Controlled Entity or an ERISA
Affiliate has had a complete or partial withdrawal from any Multiemployer Plan;
(v) neither Magellan Midstream Holdings, L.P., the Company, any Commonly
Controlled Entity or any ERISA Affiliate would become subject to any liability
under ERISA if Magellan Midstream Holdings, L.P., the Company, any such Commonly
Controlled Entity or any ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made; and (vi) no Multiemployer Plan
is in Reorganization or Insolvent.

 

(b) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c) of the Code. The General Partner, the
Guarantor and the Company, in making this representation, are relying upon the
accuracy of the Purchasers’ representations in Section 6.2.

 

5.14 Investment Company Act; Other Regulations.

 

Neither the General Partner, the Guarantor or the Company is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Neither the Guarantor
nor the Company is subject to regulation under any Requirement of Law (other
than Regulation X of the Board) that limits its ability to incur Indebtedness.

 

5.15 Subsidiaries.

 

The Company has no Subsidiaries. There are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments of any
nature relating to any Capital Stock of the Company, except as created by the
Note Purchase Documents.

 

20



--------------------------------------------------------------------------------

5.16 Environmental Matters.

 

(a) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

 

(i) the facilities and properties owned, leased or operated by the Company (the
“Properties”) do not contain, and have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or constituted a violation of, or could give rise to liability
under, any applicable Environmental Laws;

 

(ii) the Company has not received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws, and is not aware of
such notice with regard to any of the Properties or the business operated by the
Company (the “Business”), nor does the General Partner, the Guarantor or the
Company have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

(iii) Materials of Environmental Concern have not been transported or disposed
of from the Properties by the Company or, to the knowledge of the General
Partner, the Guarantor, or the Company, any other person or entity, in violation
of, or in a manner or to a location that could give rise to liability under, any
applicable Environmental Laws, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of by the Company or, to the
knowledge of the General Partner, the Guarantor, or the Company, any other
person or entity, at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws;

 

(iv) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the General Partner, the Guarantor or the Company,
threatened, under any Environmental Laws to which the Company is or, to the
knowledge of the General Partner, the Guarantor or the Company, will be named as
a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders, or other administrative or judicial requirements imposing
obligations that remain pending under any Environmental Laws with respect to the
Properties or the Business;

 

(v) there has been no release or threat of release of Materials of Environmental
Concern by the Company or, to the knowledge of the General Partner, the
Guarantor or the Company, otherwise, at or from the Properties, or arising from
or related to the operations of the Company in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under any applicable Environmental
Laws;

 

21



--------------------------------------------------------------------------------

(vi) the Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, and there has been no violation of any
Environmental Law with respect to the Properties or the Business; and

 

(vii) none of the General Partner, the Guarantor or the Company has assumed any
liability of any other Person under Environmental Laws.

 

For purposes of Section 12 of this Agreement (Events of Default), each of the
foregoing representations and warranties contained in this Section 5.16(a) that
are qualified by the knowledge of any of the General Partner, the Guarantor or
the Company shall be deemed not to be so qualified. For the avoidance of doubt,
it is understood that the Company is in the business of transporting by pipeline
a product that is included within the definition of Materials of Environmental
Concern, and it is agreed that the Company’s product being transported by, and
entirely contained in, pipelines and related equipment in accordance with all
applicable Environmental Laws and without releases or threatened releases to the
environment is not, in and of itself, a condition that breaches any of the
representations and warranties in this Section 5.16(a).

 

(b) All environmental audits, studies, correspondence and other documents in the
Company’s possession or control pertaining to issues that could reasonably be
expected to be material to the Business involving Materials of Environmental
Concern or compliance with applicable Environmental Laws have been made
available to the Purchasers.

 

5.17 Accuracy of Information, etc.

 

No statement or information contained in this Agreement, any other Note Purchase
Document, the Supplied Confidential Information or any other document,
certificate or statement furnished by or on behalf of the General Partner, the
Guarantor or the Company to the Purchasers, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Note Purchase Documents, contained as of the date such statement, information,
document or certificate was so furnished (or, in the case of the Supplied
Confidential Information, as of the date of the Original Note Purchase
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Company to be reasonable at the time made and on
the date hereof, it being recognized by the Purchasers that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

5.18 Cash Escrow Account Control Agreement.

 

(a) As of the date hereof, the Cash Escrow Account is subject to an Account
Control Agreement (the “Cash Escrow Account Control Agreement”), a fully
executed copy of which has been delivered to Debevoise & Plimpton, counsel to
the holders of the Series B Notes. The Company is the record and beneficial
owner of, and has good title to, the Cash Escrow Account, free of any and all
Liens or options in favor or, or claims of, any other Person, except for any and
all liens, encumbrances, claims and rights of set-off of the bank overseeing
such account.

 

22



--------------------------------------------------------------------------------

(b) This Agreement and the Cash Escrow Account Control Agreement are effective
to create in favor of the holders of the Series B Notes, a legal, valid and
enforceable first priority perfected security interest in the Cash Escrow
Account.

 

5.19 Solvency.

 

Each of the General Partner, the Guarantor and the Company is, and after giving
effect to the sale of the Notes will be and will continue to be, Solvent.

 

5.20 Regulation H.

 

No Mortgage encumbers improved real property that is located in an area that has
been designated by the Director of the Federal Emergency Management Agency as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 and for which the
appropriate amount of flood insurance coverage has not been obtained by the
Company.

 

5.21 Series A Noteholder.

 

As of the Amendment and Restatement Date, G.E. VFS Financing Holdings, Inc. is
the sole holder of 100% of the Company’s outstanding Series A Notes.

 

5.22 Private Offering by the Company.

 

None of the General Partner, the Guarantor, the Company or anyone acting on
their behalf has offered the Notes or any similar securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with more than 20 other Institutional Investors,
each of which has been offered the Notes at a private sale for investment. None
of the General Partner, the Guarantor, the Company or anyone acting on their
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of Section 5 of the
Securities Act.

 

5.23 Foreign Assets Control Regulations, etc.

 

Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

5.24 Eminent Domain Authority.

 

The Company has sufficient eminent domain authority to acquire real property
interests in the property underlying all of its pipeline facilities, except to
the extent that the failure to have such authority could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

5.25 Tariff Disputes.

 

Neither the Guarantor nor the Company is subject to any pending, or to the
knowledge of the General Partner, the Guarantor or the Company, threatened
actions before any federal, state or local governmental entity (including the
Federal Energy Regulatory Commission or the state utility commissions of
Illinois, Kansas or Oklahoma) to change, challenge or otherwise investigate the
Company’s rates or charges.

 

5.26 Regulatory Matters.

 

The Company is a pipeline company subject to regulation by the Federal Energy
Regulatory Commission under the Interstate Commerce Act, the Energy Policy Act
and regulations, rules and orders promulgated pursuant thereto. Except as set
forth in the previous sentence, neither Guarantor nor the Company is subject to
regulation as a “public utility holding company,” “public utility” or “public
service company” (or similar designation) by any foreign, federal, state or
local governmental entity except solely with respect to health and safety
matters or regulation that could not reasonably be expected to have a Material
Adverse Effect. None of Guarantor, the Company or any of its “affiliates” is a
“public utility company,” “holding company” or “subsidiary” or “affiliate” of a
holding company as such terms are defined in the Public Utility Holding Company
Act of 1935. The Company is in material compliance with the provisions of the
Interstate Commerce Act and the Energy Policy Act and the regulations, rules and
orders promulgated pursuant thereto.

 

5.27 Permits.

 

Except where the failure to obtain would not have a Material Adverse Effect, the
Company and the Guarantor have obtained all required permits and have made all
required registrations and filings with any Governmental Authority that are
applicable to the conduct of its business; all such permits are in full force
and effect and are not subject to any unsatisfied conditions to continued
effectiveness.

 

5.28 Existing Indebtedness; Future Liens.

 

(a) The Company does not have any material outstanding Indebtedness except (i)
as set forth in the financial statements delivered pursuant to Section 5.1
hereof, (ii) liabilities to trade creditors incurred in the ordinary course of
business since the date of such balance sheets and (iii) as set forth in
Schedule 5.28.

 

(b) The Company is not in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness of the
Company and no event or condition exists with respect to any Indebtedness of the
Company that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

 

(c) The Company has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 9.3.

 

24



--------------------------------------------------------------------------------

5.29 Fairness Opinions.

 

The Conflicts Committee received an opinion (the “Fairness Opinion”) to the
effect that the consideration (as defined in the Fairness Opinion) paid by the
Guarantor in connection with the Guarantor’s acquisition of the Company was
fair, from a financial point of view, to the Guarantor.

 

6. REPRESENTATIONS OF THE PURCHASERS.

 

Each Purchaser of a Series B-1 Note and each Purchaser of a Series B-2 Note
hereby severally represents and warrants, as of the Initial Closing Date and the
Subsequent Closing Date, respectively, as follows:

 

6.1 Purchase for Investment.

 

Each Purchaser severally represents that it is an “accredited investor” (as that
term is defined in Rule 501(a) of the Securities Act), and that it is purchasing
the Notes for its own account or for one or more separate accounts maintained by
it or for the account of one or more pension or trust funds and not with a view
to the distribution thereof, provided that the disposition of its or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.
Each Purchaser has been provided with certain Confidential Information
(“Supplied Confidential Information”) and has had an opportunity to ask
questions of officers of the General Partner and the Company and has received
answers to them.

 

6.2 Source of Funds.

 

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by it to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a) if it is an insurance company, the Source does not include assets allocated
to any separate account maintained by it in which any employee benefit plan (or
its related trust) has any interest, other than a separate account that is
maintained solely in connection with its fixed contractual obligations under
which the amounts payable, or credited, to such plan and to any participant or
beneficiary of such plan (including any annuitant) are not affected in any
manner by the investment performance of the separate account; or

 

(b) the Source is either (i) an insurance company pooled separate account,
within the meaning of Prohibited Transaction Exemption (“PTE”) 90-1 (issued
January 29, 1990), or (ii) a bank collective investment fund, within the meaning
of the PTE 91-38 (issued July 12, 1991) and, except as it has disclosed to the
Company in writing pursuant to this paragraph (b), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

25



--------------------------------------------------------------------------------

(c) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (issued March 13, 1984) (the “QPAM Exemption”) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM on a discretionary basis, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM (applying the definition
of “control” in Section V(e) of the QPAM Exemption) owns a 5% or more interest
in the Company, the Guarantor, the General Partner or The Williams Companies and
(i) the identity of such QPAM and (ii) the names of all employee benefit plans
whose assets are included in such investment fund have been disclosed to the
Company in writing pursuant to this paragraph (c); or

 

(d) the Source is a governmental plan; or

 

(e) the Source is an “insurance company general account”, as such term is
defined in PTE 95-60 (issued July 12, 1995) and there is no employee benefit
plan with respect to which the aggregate amount of such general account’s
reserves and liabilities for the contracts held by or on behalf of such employee
benefit plan and all other employee benefit plans maintained by the same
employer (and affiliates thereof as defined in Section V(a)(1) of PTE 95-60) or
by the same employee organization (in each case determined in accordance with
the provisions of PTE 95-60) exceeds 10% of the total reserves and liabilities
of such general account (as determined under PTE 95-60) (exclusive of separate
account liabilities) plus surplus as set forth in the U.S. National Association
of Insurance Commissioners Annual Statement filed with such Purchaser’s state of
domicile; or

 

(f) the Source is the assets of one or more employee benefit plans which are
managed by an “in-house asset manager,” as that term is defined in PTE 96-23
(issued April 10, 1996), the conditions of Section I(a), (b), (c), (g) and (h)
of such exemption have been met with respect to the purchase of the Notes and
the names of all employee benefit plans whose assets are included in the
transaction have been disclosed to the Company in writing pursuant to this
clause (f); or

 

(g) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA and Section 4975 of the Code.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA except that the term
“employee benefit plan” shall also include any “plan” as defined in Section
4975(e)(1) of the Code. If any Purchaser or any subsequent transferee of the
Notes notifies the Company in writing that it or such transferee is relying on
any representation contained in paragraphs (b), (c) or (f) above, it shall
deliver to the Company on the date of Closing and on the date of any applicable
transfer, a certificate, which shall either state that (i) the Company is
neither a “party in interest” (as defined in Title I, Section 3(14) of ERISA)
nor a “disqualified person” (as defined in Section 4975(e)(2) of the Code), with
respect to any plan identified pursuant to paragraphs (b) or (f) above, or (ii)
with respect to any plan

 

26



--------------------------------------------------------------------------------

identified pursuant to paragraph (c) above, neither the Company nor any
“affiliate” (as defined in Section V(c) of the QPAM Exemption) has at such time,
and during the immediately preceding one year, exercised the authority to
appoint or terminate said QPAM as manager of any plan identified in writing
pursuant to paragraph (c) above or to negotiate the terms of said QPAM’s
management agreement on behalf of any such identified plan.

 

7. REPAYMENT OF THE NOTES.

 

7.1 Maturity.

 

As provided therein, the entire unpaid principal amount of the Series A Notes
and Series B Notes shall be due and payable on October 7, 2007 (the “Maturity
Date”) at par and without payment of any Prepayment Premium or Make-Whole
Amount.

 

7.2 Scheduled Prepayment of the Notes.

 

On each of October 7, 2005 and October 7, 2006, the Company will prepay 5.0% of
the principal amount (or such lesser principal amount as shall then be
outstanding) of the Notes then outstanding at par and without payment of the
Prepayment Premium or Make-Whole Amount. Scheduled prepayments made pursuant to
this Section 7.2 shall be allocated among all of the Series A Notes and Series B
Notes at the time outstanding in proportion to the respective outstanding
principal amounts thereof.

 

7.3 Prepayment of the Series A Notes and Optional Prepayment of the Series B
Notes.

 

(a) Series A Notes. Simultaneously with satisfaction of the conditions set forth
in Section 4.4 above, the Company shall prepay in full the entire outstanding
principal of the Series A Notes, plus accrued and unpaid interest thereon to the
redemption date, and a prepayment premium in the aggregate amount not to exceed
$12,666,000 (the “Prepayment Premium”).

 

(b) Series B Notes Prepayment.

 

(i) Prepayment. The Company may, at its option, upon notice as provided in
Section 7.3(b)(ii) below, prepay at any time all, or from time to time any part
of, the Series B Notes at 100% of the principal amount so prepaid plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount.

 

(ii) Notice of Prepayment. The Company will give each holder of Notes to be
redeemed written notice of each optional prepayment under this Section 7.3 not
less than thirty (30) days and not more than sixty (60) days prior to the date
fixed for such prepayment; provided that in the case of the prepayment of Series
A Notes pursuant to Section 7.3(a) above, such notice shall be given not less
than three days and not more than thirty days. Each such notice shall specify
such date, the aggregate principal amount of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 7.3(b)(iii)), and the interest to be paid
on the prepayment date with respect to such principal amount being prepaid, and
shall, in the case of the Series B Notes, be accompanied by a certificate of a
Responsible Officer of the Company as to the Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were

 

27



--------------------------------------------------------------------------------

the date of the prepayment), setting forth the details of such computation. Two
(2) Business Days prior to such prepayment of the Series B Notes, the Company
shall deliver to each holder of the Series B Notes to be prepaid a certificate
of a Responsible Officer specifying the calculation of the Make-Whole Amount as
of the specified prepayment date.

 

(iii) Allocation of Partial Prepayments. In the case of each partial optional
prepayment of the Series B Notes pursuant to this Section 7.3(b), the principal
amount of the Series B Notes to be prepaid shall be allocated among all of the
Series B Notes at the time outstanding in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment.

 

(c) Series B Notes Downgrade Rating Event Prepayment.

 

(i) Downgrade Rating Prepayment Offer. The Company may, at its option, within
the ten Business Days following the date of occurrence of a Downgrade Rating
Event, offer to prepay the Series B Notes, in whole but not in part, at 100% of
the principal amount thereof plus the Make-Whole Amount determined for the
prepayment date (such an offer, a “Downgrade Rating Prepayment Offer”). Each
holder of a Series B Note may, at its option, accept or reject such offer.

 

(ii) Downgrade Rating Prepayment Offer Notice etc.

 

(A) In the event that the Company elects to make such a Downgrade Rating
Prepayment Offer, it shall, no later than the tenth Business Days following such
Downgrade Rating Event, give each holder of Notes written notice of such offer
(each such notice, a “Downgrade Rating Prepayment Offer Notice”). Each such
Downgrade Rating Prepayment Offer Notice shall (x) specify the proposed
prepayment date (which shall be no later than 60 calendar days after the date of
such Downgrade Rating Event)(the “Downgrade Rating Prepayment Date”), the
principal amount of each Note held by such holder, and the interest to be paid
on such prepayment date, and (y) be accompanied by a certificate of a
Responsible Officer of the Company as to the Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation.

 

(B) Each holder of a Series B Note shall have ten Business Days from the date of
its receipt of such Downgrade Rating Prepayment Offer Notice to notify the
Company in writing of its acceptance or rejection of such offer, provided that
any failure by such holder to respond to such offer within such period shall de
deemed to be a rejection by such holder of such offer.

 

(C) No later than the twenty-fifth Business Day following such Downgrade Rating
Event the Company shall give each holder of Notes written notice (each such
notice, a “Second Downgrade Rating Prepayment Offer Notice”) of (i) the names of
each holder of the Notes that has accepted the Downgrade Rating Prepayment Offer
and (ii) the aggregate outstanding principal of the Notes held by such holders.
Each such notice shall (x) specify the proposed Downgrade Rating Prepayment
Date, the

 

28



--------------------------------------------------------------------------------

principal amount of each Note held by such holder, and the interest to be paid
on such prepayment date, (y) be accompanied by a certificate of a Responsible
Officer of the Company as to the Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation and (z) repeat the
Downgrade Rating Prepayment Offer (to the extent that such offer has not
previously been accepted by such holder).

 

(D) Each holder of a Series B Note shall have ten Business Days from the date of
its receipt of such Second Downgrade Rating Prepayment Offer Notice to notify
the Company in writing of its acceptance or rejection of such offer, provided
that any failure by such holder to respond to such offer within such period
shall de deemed to be a rejection by such holder of such offer.

 

(E) Two (2) Business Days prior to such prepayment of the relevant Series B
Notes, the Company shall deliver to each holder of the Series B Notes that has
accepted such offer a certificate of a Responsible Officer specifying the
calculation of the Make-Whole Amount as of the specified prepayment date.

 

(d) Make Whole Amount. The term “Make-Whole Amount” means, with respect to any
Series B Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Series B Note over the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

 

“Called Principal” means, with respect to any Series B Note, the principal of
such Series B Note that is to be prepaid pursuant to Section 7.3 or has become
or is declared to be immediately due and payable pursuant to Section 12 as the
context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Series B
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Series B Notes is payable) equal
to the sum of (i) the Reinvestment Yield with respect to such Called Principal
and (ii) 100 basis points.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Series B
Note, the yield to maturity implied by (i) the yields reported, as of 10:00 a.m.
(New York City time) on the second Business Day preceding the Settlement Date
with respect to such Called Principal, on the display designated as PX 1 Page on
Bloomberg (or such other display as may replace Page 678 on Telerate Access
Service) for actively traded U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable, the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release

 

29



--------------------------------------------------------------------------------

H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the duration closest to and greater than the Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
duration closest to and less than the Remaining Average Life.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Series B Note, all payments of such Called Principal and interest thereon
(in accordance with the immediately succeeding sentence) that would be due after
the Settlement Date with respect to such Called Principal if no payment of such
Called Principal were made prior to its scheduled due date, provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the terms of the Series B Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 7.3 or 13. For the purposes of calculating the amount of the Remaining
Scheduled Payments (i) on and after any Downgrade Rating Prepayment Date in
accordance with Section 7.3(c), the relevant interest rate on the Called
Principal shall be the interest rate applicable to the Series B Notes
immediately prior to the date of occurrence of the relevant Downgrade Rating
Event and (ii) in all other cases, the relevant interest rate on the Called
Principal shall be the interest rate applicable to the Series B Notes on the
relevant Settlement Date.

 

“Settlement Date” means, with respect to the Called Principal of any Series B
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 7.3 (including any Downgrade Rating Prepayment Date) or has become or is
declared to be immediately due and payable pursuant to Section 13, as the
context requires.

 

7.4 Mandatory Prepayments of the Notes.

 

If on any date the Company or any Subsidiary (or the Guarantor on behalf of the
Company or any Subsidiary) shall receive Net Cash Proceeds from any Recovery
Event then, unless such Net Cash Proceeds are applied by the Company or any
Subsidiary in accordance with Section 8.6, such Net Cash Proceeds shall (unless
the holders thereof otherwise consent) be applied toward the prepayment of the
Notes at par (plus accrued and unpaid interest thereon) pro rata in accordance
with the respective unpaid principal amounts thereof. In the event that one or
more holders of Notes decline the right to receive any prepayment to be made
pursuant to this Section 7.4, the aggregate amount of such declined prepayments
shall be applied to the

 

30



--------------------------------------------------------------------------------

prepayment of the Notes held by the holders which have accepted prepayment pro
rata in accordance with the respective unpaid principal amount of the Notes held
by such accepting holders.

 

7.5 Maturity; Surrender, etc. upon Prepayment.

 

In the case of each prepayment of Notes made pursuant to Sections 7.2, 7.3 or
7.4, the principal amount of each Note to be prepaid shall mature and become due
and payable on the date fixed for such prepayment, together with interest on
such principal amount accrued to such date and the applicable Prepayment Premium
or Make-Whole Amount, if any. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and the Prepayment Premium and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 

7.6 Purchase of Notes.

 

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes. The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.

 

7.7 Pro Rata Treatment and Payments.

 

(a) Except as otherwise provided, each payment (including each prepayment) by
the Company on account of principal of the Notes shall be made pro rata
according to the respective outstanding principal amounts of the Notes then held
by the Purchasers.

 

(b) All payments (including prepayments) to be made by the Company hereunder and
under the Notes, whether on account of principal, interest or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof, in U.S. dollars and in immediately
available funds. If any payment hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day (unless such payment
relates to the final maturity of the Notes in which case such payment shall
include interest on account of any additional days elapsed).

 

7.8 Benefitted Holder.

 

Except to the extent that this Agreement expressly provides for payments to be
allocated to a particular holder or to the holders of a particular series of the
Notes, if any holder of Notes (a “Benefitted Holder”) shall receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, pursuant to events or
proceedings of the nature referred to in Section 12(g) or otherwise), in a
greater proportion

 

31



--------------------------------------------------------------------------------

than any such payment to or collateral received by any other holder, if any, in
respect of the Obligations owing to such other holder, such Benefitted Holder
shall purchase for cash from the other holders a participating interest in such
portion of the Obligations owing to each such other holder, or shall provide
such other holders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Holder to share the excess payment or
benefits of such collateral ratably with each of the holders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Holder, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

8. AFFIRMATIVE COVENANTS.

 

The General Partner, the Guarantor and the Company hereby jointly and severally
agree that, so long as any Note remains outstanding or any amount is owing to
any holder of Notes:

 

8.1 Financial Statements.

 

Each of the General Partner, the Guarantor and the Company shall furnish, or
cause to be furnished, to each holder of Notes:

 

(a) as soon as available, but in any event within five (5) days after the date
on which the Guarantor is required to file its annual report on Form 10-K, a
copy of the audited consolidated and unaudited consolidating balance sheet of
the Guarantor and its Subsidiaries as at the end of such year and the related
audited consolidated and unaudited consolidating statements of income and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year and, in the case of the audited financial
statements, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by an
independent certified public accountants of nationally recognized standing;

 

(b) as soon as available, but in any event within five (5) days after the date
on which the Guarantor is required to file its annual report on Form 10-K, a
copy of the unaudited balance sheet of the Company and any of its consolidated
Subsidiaries as at the end of such year and the related unaudited statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year;

 

(c) as soon as available, but in any event within five (5) days after the date
on which the Guarantor is required to file its annual report on Form 10-K, a
copy of the unaudited consolidated balance sheet of the General Partner as at
the end of such year and the related unaudited consolidated statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer of the
General Partner as being fairly stated in all material respects;

 

(d) as soon as available, but in any event within five (5) days after the date
on which the Guarantor is required to file its quarterly report on Form 10-Q for
each of the first three quarterly periods of each fiscal year of the Guarantor,
the unaudited consolidated and consolidating balance sheet of the Guarantor and
its Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each

 

32



--------------------------------------------------------------------------------

case in comparative form the figures for the previous year, certified by a
Responsible Officer of the Guarantor as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

 

(e) as soon as available, but in any event within five (5) days after the date
on which the Guarantor is required to file its quarterly report on Form 10-Q for
each of the first three quarterly periods of each fiscal year of the Guarantor,
the unaudited balance sheet of the Company and any consolidated Subsidiaries as
at the end of such quarter and the related unaudited statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer of the Company as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

8.2 Certificates; Other Information.

 

Each of the Guarantor and the Company shall, and the Company shall cause each of
its Subsidiaries to, furnish to each holder of Notes (or, in the case of clause
(h), to the relevant holder):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 8.1(a) and (b), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 8.1, a Compliance Certificate executed by a Responsible Officer (i)
stating that (A) to the best of such Responsible Officer’s knowledge, during
such period the General Partner, the Guarantor or the Company and its
Subsidiaries, as applicable, has observed or performed all of its covenants and
other agreements, and (B) such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii)
containing all information and calculations necessary for determining compliance
by the Guarantor or the Company, as applicable, with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the General Partner, the Guarantor, the Company or its Subsidiaries, as
the case may be and (iii) to the extent not previously disclosed to the holders
of the Notes, a description of any change in the jurisdiction of organization of
the Company or any of its Subsidiaries and a list of any Intellectual Property
acquired by the Company or any of its Subsidiaries since the date of the most
recent report delivered pursuant to this clause (iii) (or, in the case of the
first such report so delivered, since the Initial Closing Date);

 

(c) as soon as available, and prior to the end of each fiscal year of the
Guarantor, the Company and its Subsidiaries, a detailed consolidated budget for
the Guarantor and its Subsidiaries for the following fiscal year (including a
projected consolidated balance sheet of the

 

33



--------------------------------------------------------------------------------

Guarantor and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(d) no later than ten (10) Business Days after the effectiveness thereof,
execution copies of any amendment, supplement, waiver or other modification with
respect to the Acquisition Documentation, the General Partner LLC Agreement, the
Guarantor Partnership Agreement, the Services Agreement or the Omnibus
Agreement;

 

(e) within five (5) days after the same are sent, copies of all financial
statements and reports that the Guarantor sends to the holders of any class of
its debt securities or public equity securities and, within five (5) days after
the same are filed, copies of all financial statements and reports that the
Guarantor may make to, or file with, the SEC;

 

(f) promptly upon their becoming available all press releases and other
statements made available generally by the Guarantor or the Company to the
public concerning developments that are material in relation to the business,
operations, affairs, financial condition, assets, properties, or prospects of
the Guarantor or the Company; and

 

(g) promptly, such additional financial and other information as any holder of
Notes may from time to time reasonably request.

 

8.3 Payment of Obligations.

 

Each of the General Partner, the Guarantor and the Company shall, and the
Company shall cause each of its Subsidiaries to, pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material obligations of whatever nature, including, without limitation,
taxes, assessments and governmental charges or levies imposed on any property of
the Company or in respect of income or profits therefrom, as well as all claims
of any kind thereon (including, without limitation, claims for labor, materials
and supplies), except that no such charge need be paid if the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and, if required, reserves in conformity with GAAP with respect thereto have
been provided on the books of the General Partner, the Guarantor or the Company
or its Subsidiaries, as the case may be, and such proceedings could not
reasonably be expected to result in the sale, forfeiture or loss of any material
portion of such property or of the Company’s interest therein.

 

8.4 Maintenance of Existence; Compliance.

 

Each of the General Partner, the Guarantor and the Company shall, and the
Company shall cause each of its Subsidiaries to, (a)(i) preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in the case of

 

34



--------------------------------------------------------------------------------

clause (ii) above, to the extent that the General Partner or, to the extent
applicable, the Conflicts Committee determines that any right, privilege or
franchise is no longer valuable or useful in the conduct of its business; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Nothing contained in
this Section 8.4 shall restrict any action permitted by Section 9.4.

 

8.5 Maintenance of Property; Insurance.

 

(a) The Guarantor and the Company shall, and the Company shall cause each of its
Subsidiaries to, keep all property useful and necessary in their respective
businesses in good working order and condition, ordinary wear and tear excepted.

 

(b) Without limiting any of the other obligations or liabilities of the Company
under this Agreement, the Company shall, and the Company shall cause each of its
Subsidiaries to, during the term of this Agreement and while any Notes are
outstanding, carry and maintain, at its own expense, at least the minimum
insurance coverage set forth in this Section 8.5. To the extent that any of the
insurance required by this Section 8.5 is not available in the then current
insurance market, the Company shall, and shall cause each of its Subsidiaries
to, have the right to request a waiver of such requirements from the Required
Holders, and such request shall not be unreasonably denied or delayed. The
Company shall, and shall cause each of its Subsidiaries to, also carry and
maintain any other insurance that the Required Holders may reasonably require
from time to time. All insurance carried pursuant to this Section 8.5 shall be
placed with such insurers having a minimum a.m. Best rating of A:X, or a
comparable rating from another recognized rating agency if such insurers do not
have an A.M Best rating or as may be otherwise reasonably acceptable to the
Required Holders. Such insurance shall be in such form, with terms, conditions,
limits and deductibles as shall be reasonably acceptable to the Required
Holders.

 

(i) All Risk Property Insurance. The Company shall, and shall cause each of its
Subsidiaries to, maintain all risk property insurance covering against physical
loss or damage except with respect to segments of the pipeline which are
underground, including but not limited to fire and extended coverage, collapse,
explosion, flood, earth movement and comprehensive boiler and machinery coverage
(including electrical breakdown and mechanical breakdown). Boiler and machinery
coverage shall be in an amount not less than $25,000,000. Coverage shall be
written on a replacement cost basis in an amount reasonably acceptable to the
Required Holders. Such insurance policy shall not contain any coinsurance
penalty and shall include expediting expense coverage in an amount not less than
$1,000,000, except $500,000 as respects boiler and machinery.

 

(ii) Business Interruption. As an extension of the insurance required under
subsection (b)(i), the Company shall, and the Company shall cause each of its
Subsidiaries to, maintain business interruption insurance in an amount
reasonably acceptable to the Required Holders covering net profits and
continuing expenses (including debt payments) for a 12 month indemnity period.
Such coverage shall also provide for contingent business interruption in an
amount not less than $10,000,000 covering the major suppliers and customers of
the Company and its Subsidiaries. Such

 

35



--------------------------------------------------------------------------------

insurance shall not contain any coinsurance penalty and also cover service
interruption and extra expenses in an amount not less than $1,000,000, except
$500,000 as respects boiler and machinery. The deductibles on this policy shall
not be greater than sixty (60) days or as may otherwise be reasonably acceptable
to the Required Holders.

 

(iii) Comprehensive or Commercial General Liability Insurance. The Company
shall, and the Company shall cause each of its Subsidiaries to, maintain
comprehensive or commercial general liability insurance written on an occurrence
basis with a limit of not less than $1,000,000. Such coverage shall include, but
not be limited to, premises/operations, explosion, collapse, underground
hazards, sudden and accidental pollution, contractual liability, independent
contractors, products/completed operations, property damage and personal injury
liability. Such insurance shall not contain an exclusion for punitive or
exemplary damages where insurable by law. The Company and its Subsidiaries shall
have the right to self-insure with respect to the insurance coverage described
in this clause (iii) to the extent consistent with sound industry practice.

 

(iv) Workers’ Compensation/Employer’s Liability. In the event the Company or any
of its Subsidiaries has any employees, the Company shall, and shall cause each
of its Subsidiaries to, maintain Workers’ Compensation insurance in accordance
with statutory provisions covering accidental injury, illness or death of an
employee of the Company or such Subsidiaries while at work or in the scope of
his employment with the Company or such Subsidiaries and Employer’s Liability in
an amount not less than $1,000,000. Such coverage shall not contain any
occupational disease exclusions.

 

(v) Automobile Liability. In the event the Company or any of its Subsidiaries
has any vehicles, the Company shall, and shall cause each of its Subsidiaries
to, maintain Automobile Liability insurance covering owned, non-owned, leased,
hired or borrowed vehicles against bodily injury or property damage. Such
coverage shall have a limit of not less than $1,000,000.

 

(vi) Excess/Umbrella Liability. The Company shall, and shall cause each of its
Subsidiaries to, maintain excess or umbrella liability insurance in an amount
not less than $150,000,000 written on an occurrence or claims made basis
providing coverage limits excess of the insurance limits required under sections
(b)(iii), (b)(iv) employer’s liability only, and (b)(v). Such insurance shall
not contain an exclusion for punitive or exemplary damages where insurable under
law.

 

(c) The Company shall, and shall cause each of its Subsidiaries to, cause all
insurance policies carried and maintained in accordance with this Section 8.5 to
be endorsed as follows:

 

(i) The Company shall, and shall cause each of its Subsidiaries to, be the named
insured with respect to policies described in subsections (b)(i) and (b)(ii),
with the Holders as loss payees with respect to policies described in subsection
(b)(ii). The Company shall, and shall cause each of its Subsidiaries to, be the
named insured with respect to policies described in subsections (b)(iii), (b)(v)
and (b)(vi). It shall be understood that any obligation imposed upon the Company
and its Subsidiaries, including but not limited to the obligation to pay
premiums, shall be the sole obligation of the Company and such Subsidiaries and
not that of the Holders;

 

36



--------------------------------------------------------------------------------

(ii) with respect to policies described in subsections (b)(ii), to the extent
available from the Company’s and its Subsidiaries’ insurers, the interests of
the Holders shall not be invalidated by any action or inaction of the Company,
or any other Person, and shall insure the Holders regardless of any breach or
violation by the Company or any other Person, of any warranties, declarations or
conditions of such policies;

 

(iii) inasmuch as the liability policies are written to cover more than one
insured, all terms conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured;

 

(iv) the insurers thereunder shall waive all rights of subrogation against the
Holders, any right of setoff or counterclaim and any other right to deduction,
whether by attachment or otherwise;

 

(v) such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of the Holders with respect to this Agreement
and the Notes issued pursuant hereto; and

 

(vi) if such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any material changes are initiated by the Company and
its Subsidiaries, or carrier which affect the interests of the Holders, such
cancellation or change shall not be effective as to the Holders until thirty
(30) days, except for non-payment of premium which shall be ten (10) days, after
receipt by the Holders of written notice sent by registered mail from such
insurer or from the insurance broker.

 

(d) On the Initial Closing Date, and at each policy renewal, but not less than
annually, the Company shall, and shall cause each of its Subsidiaries to,
provide to the Holders approved certification from each insurer or by an
authorized representative of each insurer or from a nationally recognized
insurance broker. Such certification shall identify the underwriters, the type
of insurance, the limits, deductibles, and term thereof and shall specifically
list the special provisions delineated for such insurance required for this
Section 8.5.

 

(e) Concurrently with the furnishing of all certificates referred to in this
Section 8.5, the Company shall furnish the Holders with an opinion from an
independent and nationally recognized insurance broker, stating that all
premiums then due have been paid and that, in the opinion of such broker, the
insurance then maintained by the Company and its Subsidiaries is in accordance
with this section. Furthermore, upon its first knowledge, such broker shall
advise each Holder promptly in writing of any default in the payment of any
premiums or any other act or omission, on the part of any person, which might
invalidate or render unenforceable, in whole or in part, any insurance provided
by the Company hereunder.

 

(f) The Holders shall be entitled, upon reasonable advance notice, to review the
Company’s and its Subsidiaries’ books and records and insurance policies
regarding all insurance policies carried and maintained with respect to the
Company’s and its Subsidiaries’

 

37



--------------------------------------------------------------------------------

obligations under this Section 8.5. Upon request, the Company shall, and shall
cause each of its Subsidiaries to, furnish the Holders with certificates of
insurance, binders, and cover notes or other evidence of such insurance.
Notwithstanding anything to the contrary herein, no provision of this Section
8.5 or any provision of this Agreement shall impose on any Holder any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Company and its Subsidiaries, nor shall any Holder be
responsible for any representations or warranties made by or on behalf of the
Company to any insurance broker, company or underwriter. The Holders, at each
Holder’s sole option, may obtain such insurance if not provided by the Company
or its Subsidiaries, and in such event, the Company and its Subsidiaries, shall
reimburse such Holders upon demand for the cost thereof together with interest.

 

8.6 Application of Proceeds from Condemnation/Eminent Domain; Event of Loss.

 

(a) Condemnation. Provided no Default or Event of Default shall have occurred
and be continuing, the Company shall, and shall cause each of its Subsidiaries
to, at its expense, diligently prosecute any proceeding relating to condemnation
of the any of the Formerly Mortgaged Properties and settle or compromise any
claims in connection therewith, provided that the Company and each of its
Subsidiaries, shall promptly repair and restore such Formerly Mortgaged Property
to its condition prior to such condemnation, regardless of whether any award
shall have been received or whether such award is sufficient to pay for the
costs of such repair and restoration.

 

(b) Other Events of Loss. In the event of any Event of Loss other than a
condemnation, the Company shall, and shall cause each of its Subsidiaries to,
promptly commence the repair and restoration of the damaged property to its
condition immediately prior to such Event of Loss.

 

(c) Condemnation and Insurance Proceeds Account etc. Immediately after receipt
of notice or other information that one or more Events of Loss has given rise to
one or more Recovery Events in connection with which the Company and/or any of
its Subsidiaries has, or is projected to, receive Net Cash Proceeds in excess of
$1,000,000 in the aggregate, the Company shall:

 

(i) promptly (but in any event within two Business Days) cause the Account Agent
to establish a segregated Deposit Account (the “Condemnation and Insurance
Proceeds Account”)(to the extent not previously established by the Account
Agent); and

 

(ii) promptly (but in any event within five Business Days) enter into an Account
Control Agreement with the Account Agent with respect to such Condemnation and
Insurance Proceeds Account (the “Condemnation and Insurance Proceeds Account
Control Agreement”) (to the extent not previously entered into) and shall
deliver one copy to each Holder of a Series B Note.

 

(d) Legal Opinion. No later than three Business Days after delivery to the
Company of a Condemnation and Insurance Proceeds Account Control Agreement
executed by the Company,

 

38



--------------------------------------------------------------------------------

the Account Agent and Holders holding at least 51% of the outstanding principal
of the Series B Notes, the Company shall deliver to the holders of the Series B
Notes an executed legal opinion of counsel to the Company (in form and substance
satisfactory to the Required Holders) as to the legal, valid and enforceable
perfected security interest of the holders of the Series B Notes in the
Condemnation and Insurance Proceeds Account.

 

(e) Deposit and Use of Funds in Condemnation and Insurance Proceeds Account.
Immediately upon receipt by the Company and/or any of its Subsidiaries of any
Net Cash Proceeds in excess of $1,000,000 in the aggregate, the Company shall
deposit, or cause to be deposited, such Net Cash Proceeds in the Condemnation
and Insurance Proceeds Account. Promptly after the deposit of any funds into the
Condemnation and Insurance Proceeds Account, the Company shall submit, or cause
to be submitted, a repair and restoration plan to the holders of the Series B
Notes. Funds on deposit in the Condemnation and Insurance Proceeds Account shall
be applied by the Company or its Subsidiary, as the case may be, to pay the
costs and expenses of the repair and restoration of the Formerly Mortgaged
Property to its condition immediately prior to the applicable Event(s) of Loss.
Prior to any disbursement or reimbursement from the Condemnation and Insurance
Proceeds Account of $20,000,000 or greater, such costs and expenses shall be
verified by the Independent Engineer after review of the relevant invoices or
other supporting documentation reasonably requested by the Independent Engineer.
The Company shall provide, or cause to be provided, a monthly report to the
holders of the Series B Notes and the Independent Engineer as to the progress of
such repair and restoration until such repair and restoration is complete. All
funds remaining in the Excess Proceeds Account after application of funds as set
forth above shall be applied pursuant to Section 7.4.

 

8.7 Restoration.

 

The Company shall, and shall cause each of its Subsidiaries to use all insurance
proceeds and all condemnation proceeds and awards (in accordance with the
provisions of Section 8.6) to promptly restore the affected Formerly Mortgaged
Property to its condition immediately prior to such casualty or condemnation,
(giving effect to the remaining configuration of the premises after such
condemnation) and in compliance with all Requirements of Law.

 

8.8 Utility Charges.

 

Except for assessments or charges being contested in good faith by appropriate
proceedings, the Company shall, and shall cause each of its Subsidiaries to, pay
or cause to be paid when due all utility charges which are incurred for gas,
electricity, water or sewer services furnished to the premises of the Formerly
Mortgaged Properties and all other assessments or charges of a similar nature,
whether public or private, affecting the premises of the Formerly Mortgaged
Properties or any portion thereof, whether or not such assessments or charges
are liens thereon.

 

8.9 Inspection of Property; Books and Records; Discussions.

 

Each of the General Partner, the Guarantor and the Company shall, and the
Company shall cause each of its Subsidiaries to, (a) keep proper books of
records and account in which

 

39



--------------------------------------------------------------------------------

full, true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities and (b) permit representatives of any holder of Notes to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the General Partner, the Guarantor and the Company and its
Subsidiaries with officers and employees thereof and with their independent
certified public accountants.

 

8.10 Notices.

 

Each of the General Partner, the Guarantor and the Company shall, and the
Company shall cause each of its Subsidiaries to, promptly, but in no event later
than five (5) days thereafter, give written notice to each holder of Notes of:

 

(a) the occurrence of any Default or Event of Default (with, in the case of an
Event of Default, a copy to the Cash Escrow Agent in accordance with the terms
of the Cash Escrow Account Control Agreement);

 

(b) any (i) default or event of default under any Contractual Obligation of the
General Partner, the Guarantor, the Company or its Subsidiaries or (ii)
litigation, investigation or proceeding that may exist at any time between the
General Partner, the Guarantor, the Company or its Subsidiaries, on one hand,
and any Governmental Authority, that in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

 

(c) any litigation or proceeding affecting the General Partner, the Guarantor,
the Company or any of its Subsidiaries (i) in which the amount involved is
$5,000,000 or more and not covered by insurance, (ii) in which injunctive or
similar relief is sought which if granted would constitute a material
interference with the operation of the Company’s or such Subsidiary’s pipeline
facilities or could reasonably be expected to result in a Material Adverse
Effect or (iii) which relates to any Note Purchase Document;

 

(d) the following events (except where liability, individually or in the
aggregate, would not reasonably be expected to be material), as soon as possible
and in any event within thirty (30) days after the Company or any of its
Subsidiaries knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Company or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

 

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;

 

(f) any Change of Control;

 

40



--------------------------------------------------------------------------------

(g) the occurrence of any Recovery Event (including a description of any related
relevant settlement or payment and the date of receipt, or projected date of
receipt, of the relevant Net Cash Proceeds); and

 

(h) the occurrence of any Downgrade Rating Event (including the date of the
occurrence thereof).

 

Each notice pursuant to this Section 8.10 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating, in the case of clauses (a) through (e), what action the
General Partner, the Guarantor, the Company or any of its Subsidiaries, as
applicable, proposes to take with respect thereto.

 

8.11 Environmental Laws.

 

Each of the Guarantor and the Company shall, and the Company shall cause each of
its Subsidiaries to:

 

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
registrations or permits required by applicable Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with all applicable lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

 

(c) Prevent any releases and eliminate any threatened releases by the Guarantor,
the Company or any of its Subsidiaries of Materials of Environmental Concern
that could reasonably be expected to result in liability having a Material
Adverse Effect; and undertake reasonable efforts to prevent any other Person
from causing any release or threatened release of Materials of Environmental
Concern that could materially affect any of the Properties.

 

41



--------------------------------------------------------------------------------

8.12 [Intentionally Omitted.]

 

8.13 Subsidiary Guarantees.

 

The Company shall, and shall cause each of its Subsidiaries to, with respect to
any new Subsidiary created or acquired after the Initial Closing Date by the
Company or any of its Subsidiaries, promptly cause such new Subsidiary to
execute and deliver to each of the holders of the Series B Notes a guarantee
agreement with respect to the Obligations in substance similar to the Guarantee,
and if requested by the Required Holders, deliver to the holders of the Series B
Notes legal opinions with respect to the due execution, delivery and
enforceability of such guarantee agreement, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Required Holders.

 

8.14 [Intentionally Omitted.]

 

8.15 Deposits into the Cash Escrow Account.

 

Not later than the end of each month, the Company will deposit to the Cash
Escrow Account for the benefit of the holders of the Series B Notes an amount
equal to one-sixth (or in the case of the initial interest period, a fraction
the numerator of which is one and the denominator of which is equal to the
number of months left in the interest period (rounded up to the next whole
month)) of the amount of the next succeeding interest payment on the Series B
Notes. The Company shall cause amounts on deposit in the Cash Escrow Account to
be distributed by the Account Agent on each Interest Payment Date (as defined in
the Notes) in payment of the amount of interest then due on the Series B Notes.

 

8.16 Current Report.

 

Promptly, but no later than the first Business Day following the Initial Closing
Date, the Guarantor shall file a Current Report on Form 8-K, in form and
substance reasonably satisfactory to the Required Holders, disclosing that the
Guarantor and the Company have entered into this Agreement and that the Company
has granted a first priority Lien on substantially all of its assets, including
the Mortgaged Properties, in connection therewith. If the Company shall
consummate the Acquisition, the Guarantor shall promptly, but not later than the
first Business Day following the Subsequent Closing Date, file a Current Report
on Form 8-K, in form and substance reasonably acceptable to the Required
Holders, disclosing that the Company has granted a first priority Lien over
substantially all of the assets acquired in the Acquisition, including any
acquired real property.

 

8.17 Intellectual Property.

 

(a) The Company (either itself or through licensees) will (i) continue to use
each material Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, and (iv) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

 

42



--------------------------------------------------------------------------------

(b) The Company (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

 

(c) The Company (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
The Company will not (either itself or through licensees) do any act whereby any
material portion of the Copyrights may fall into the public domain.

 

(d) The Company (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

 

(e) The Company will notify the holders of the Notes immediately if it knows, or
has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding the
Company’s ownership of, or the validity of, any material Intellectual Property
or the Company’s right to register the same or to own and maintain the same.

 

(f) Whenever the Company, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, the Company shall report such
filing to the holders of the Notes within five Business Days after the last day
of the fiscal quarter in which such filing occurs.

 

(g) The Company will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

 

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, the Company shall (i) take such
actions as the Company shall reasonably deem appropriate under the circumstances
to protect such Intellectual Property and (ii) if such Intellectual Property is
of material economic value, promptly notify the Holders after it learns thereof
and sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

 

43



--------------------------------------------------------------------------------

9. NEGATIVE COVENANTS.

 

The General Partner, the Guarantor and the Company jointly and severally agree
that, so long as any Note remains outstanding or any amount is owing to any
holder of Notes hereunder:

 

9.1 Financial Condition Covenants.

 

The Guarantor and the Company shall not:

 

(a) Consolidated Leverage Ratio. Permit the ratio of Consolidated Total Debt of
the Guarantor or the Company as at the last day of the most recently ended
period of four consecutive fiscal quarters of the Guarantor or the Company to
Consolidated EBITDA of the Guarantor or the Company for such period to exceed
(i) in the case of the Guarantor, 4.50:1.00 and (ii) in the case of the Company,
3.50:1.00; and

 

(b) Consolidated Interest Coverage Ratio. Permit the ratio of Consolidated
EBITDA of the Guarantor or the Company for the most recently ended period of
four consecutive fiscal quarters of the Guarantor or the Company to Consolidated
Interest Expense of the Guarantor or the Company for such period to be less than
(i) in the case of the Guarantor, 2.50:1.00 and (ii) the case of the Company,
3.25:1.00;

 

provided, that notwithstanding clause (a), the Guarantor may incur additional
Indebtedness having a maturity date equal to or less than 365 days from the date
of incurrence (but not any refinancing thereof) in order to finance Future
Acquisitions, in which case (i) during the term of any such Indebtedness the
Guarantor’s compliance with Section 9.1 shall be determined without giving
effect to such Indebtedness or the Consolidated EBITDA of the business or assets
acquired in such Future Acquisition and (ii) upon maturity or termination of
such Indebtedness, the Guarantor’s compliance with Section 9.1 shall be
determined after giving effect to any financing in connection therewith and
including the results of such acquired assets or business on a pro forma basis.

 

Subject to the provisions of the immediately preceding paragraph, none of the
Guarantor, the Company and their respective Subsidiaries shall incur any
Indebtedness at any time unless, after giving effect to the incurrence such
Indebtedness, the Guarantor or the Company, as applicable, would be in
compliance with Section 9.1(a) as if such Indebtedness had been outstanding on
the last day of the most recently ended period of four consecutive fiscal
quarters.

 

9.2 Indebtedness.

 

(a) The General Partner. The General Partner shall not create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness except
liabilities (i) to trade creditors for the purchase of goods, materials and
supplies, or the performance of services, in the ordinary course of business and
(ii) arising from its status as general partner under the Guarantor Partnership
Agreement.

 

44



--------------------------------------------------------------------------------

(b) The Company. The Company shall not, and shall not permit any Subsidiary to,
directly or indirectly create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

 

(i) Indebtedness of the Company or any Subsidiary pursuant to any Note Purchase
Document (including any Guarantee Obligation of a Subsidiary incurred pursuant
to Section 8.13);

 

(ii) [Intentionally Omitted];

 

(iii) Indebtedness outstanding on the date hereof and listed on Schedule
9.2(b)(iii) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);

 

(iv) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 9.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding; and

 

(v) additional Indebtedness of the Company or any of its Subsidiaries otherwise
not expressly permitted by clauses (i) through (iv) of this Section 9.2(b) in an
aggregate principal amount not to exceed $4,000,000 at any one time outstanding.

 

9.3 Liens.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate cash reserves with respect
thereto are maintained on the books of the Company or of its Subsidiaries, if
required, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Company or
any of its Subsidiaries;

 

45



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 9.3(f), securing
Indebtedness permitted by Section 9.2(b)(iii), provided that no such Lien is
spread to cover any additional property after the date of this Agreement and
that the amount of Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Company or any of its Subsidiaries
incurred pursuant to Section 9.2(b)(iv) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created within twelve
months of the acquisition of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (iii) the amount of Indebtedness secured thereby does not
exceed the acquisition price of the relevant assets and is not increased between
the time the assets are acquired by the Company and the time the Liens are
created;

 

(h) Liens securing the Obligations;

 

(i) any interest or title of a lessor under any lease entered into by the
Company or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Company or any of its Subsidiaries in the
ordinary course of its business and covering only the property subject to the
easement;

 

(j) [Intentionally Omitted]; and

 

(k) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Company and all its
Subsidiaries) $4,000,000 at any one time.

 

The Guarantor shall not create, incur, assume or suffer to exist any Lien upon
its right, title and interest in the membership interests of the Company.

 

9.4 Fundamental Changes.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that (a) any Investment expressly permitted by Section 9.7 may
be structured as a merger, consolidation or amalgamation and (b) the Company may
merge, consolidate or amalgamate with any Person if (i) the Consolidated EBITDA
of such Person constitutes less than 5% of the Consolidated EBITDA of the
Company for the most recently completed four consecutive fiscal quarters, (ii)
such Person is not an Affiliate of The Williams Companies, (iii) such Person has
positive Consolidated Net Worth as of the date of such transaction, (iv) such
Person does not have contingent liabilities that are material in relation to the
value of the assets acquired and (v) such person is organized and validly
existing under the laws of the United States of America or any jurisdiction
thereof, (vi) immediately after giving effect to such merger, consolidation or
amalgamation and including the results of such Person on a pro forma basis and
any Indebtedness incurred in connection with such transaction, the surviving
entity is in compliance with Section 9.1 and (vii) immediately after giving
effect to

 

46



--------------------------------------------------------------------------------

such merger, consolidation or amalgamation, no Default or Event of Default shall
have occurred and be continuing. If the Company shall not be the surviving or
continuing Person as a result of such transaction, the Person formed by such
consolidation or into which the Company is merged shall expressly assume, in
form satisfactory to the holders of the Notes, all of the Obligations.

 

9.5 Disposition of Property.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, Dispose of any of its property, whether now owned or hereafter
acquired, or, in the case of any of its Subsidiaries, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) the sale or issuance of any Subsidiary’s Capital Stock to the Company or any
Wholly Owned Subsidiary Guarantor;

 

(d) the lease of property by the Company and its Subsidiaries in the ordinary
course of business and in a manner consistent with existing and past practice;

 

(e) the lease of property or rights acquired in the Acquisition to Tesoro
pursuant to a lease arrangement entered into substantially simultaneously with
the consummation of the Acquisition;

 

(f) other property having a fair market value not to exceed $5,000,000 in the
aggregate for any fiscal year of the Company the disposition of which will not
materially impair operations of the Company’s pipeline facilities; and

 

(g) an exchange of assets for other similar assets in which the fair market
value of the asset(s) received by the Company and its Subsidiaries will equal or
exceed the fair market value of the asset(s) given by the Company and its
Subsidiaries in exchange therefor; provided, however, that (i) any contingent
liabilities related to such acquired assets shall not be material in relation to
the value thereof and (ii) the fair market value of assets so received by the
Company and its Subsidiaries during the term of this Agreement shall not exceed,
in the aggregate, $20,000,000.

 

9.6 Restricted Payments.

 

(a) If a Default or Event of Default shall have occurred and be continuing, the
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare or pay any distribution (other than distributions payable
solely in equity membership interests) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
the Guarantor or the Company or any of their respective Affiliates, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Affiliate (collectively, “Restricted Payments”) except that any Subsidiary
may make Restricted Payments to the Company or any Wholly Owned Subsidiary
thereof.

 

47



--------------------------------------------------------------------------------

(b) The Guarantor shall not redeem or retire the Guarantor’s Class B units
except with the Net Cash Proceeds of Capital Stock issued by the Guarantor.

 

9.7 Investments.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 9.2;

 

(d) the Acquisition;

 

(e) Investments made pursuant to Section 8.6;

 

(f) intercompany Investments by any Subsidiary in the Company; and

 

(g) Investments by the Company or any of its Subsidiaries in substantially all
of the Capital Stock of any Person provided that: (i) the Consolidated EBITDA of
such Person constitutes less than 5% of the Consolidated EBITDA of the Company
for the most recently completed four consecutive fiscal quarters, (ii) such
Person is not an Affiliate of The Williams Companies, (iii) such Person has
positive Consolidated Net Worth as of the date of such transaction, (iv) such
Person does not have contingent liabilities that are material in relation to the
value of the assets acquired and (v) such person is organized and validly
existing under the laws of the United States of America or any jurisdiction
thereof, (vi) immediately after giving effect to such Investment and including
the results of such Person on a pro forma basis and any Indebtedness incurred in
connection with such transaction, the Company and the Guarantor are in
compliance with Section 9.1 and (vii) immediately after giving effect to such
Investment, no Default or Event of Default shall have occurred and be
continuing.

 

9.8 Transactions with Affiliates.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, enter into any material transaction, including any purchase,
sale, lease or exchange of property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate (other than any
Wholly Owned Subsidiary Guarantor) unless such transaction is (a) otherwise
permitted under this Agreement, (b) upon terms no less favorable to the Company
than it would obtain in a comparable arm’s length transaction and (c) approved
by the Conflicts Committee.

 

48



--------------------------------------------------------------------------------

9.9 Swap Agreements.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, enter into any Swap Agreement, except (a) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any of its Subsidiaries provided that the obligations with respect thereto do
not exceed $15,000,000; and (b) Swap Agreements entered into in the ordinary
course of business to effectively hedge or limit commodity price exposure
related to (i) transmix purchase and related product sales, (ii) product grade
imbalances or (iii) natural gas and diesel fuel purchased as fuel for pipeline
turbines; provided that the notional amount of purchases and sales with respect
to any Swap Agreements entered into pursuant to clause (b) shall not exceed
$15,000,000.

 

9.10 Changes in Fiscal Periods.

 

The Company shall not permit the fiscal year of the Company to end on a day
other than December 31 or change the Company’s method of determining fiscal
quarters.

 

9.11 Negative Pledge Clauses.

 

The Company shall not, and shall not permit any of its Subsidiaries to, enter
into or suffer to exist or become effective any agreement that prohibits or
limits the ability of the Company or any of its Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, other than (a) this Agreement and the other
Note Purchase Documents and (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby).

 

9.12 Lines of Business.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, enter into any business, including by means of acquisition,
consolidation or otherwise, except for those businesses in which the Company is
engaged on the date of this Agreement or that are reasonably related thereto.

 

9.13 Amendments to Acquisition Documents and Various Agreements.

 

The General Partner, the Guarantor and the Company, as applicable, shall not (a)
amend, supplement or otherwise modify (pursuant to a waiver or otherwise) the
terms and conditions of the indemnities and licenses furnished to the Guarantor
or the Company pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Guarantor or the Company with respect thereto, (b)
amend, supplement or otherwise modify (pursuant to a waiver or otherwise) the
terms and conditions of any of the Formation Agreements (including Sections 7.5
and 7.8 of the Company LLC Agreement, Sections 5.12(i), 6.7(a), 7.6, 7.9, 11.2
and 13.4 of the Guarantor Partnership Agreement, Sections 7.02 and 7.10(c) of
the General Partner LLC Agreement and those sections of the General Partner LLC
Agreement amended pursuant to Section 4.1(i)), the

 

49



--------------------------------------------------------------------------------

New Omnibus Agreement or the New Services Agreement in a manner materially
adverse to the interests of the holders of the Notes or (c) convert the General
Partner, Guarantor or Company into any other form of organization.

 

9.14 Clauses Restricting Subsidiary Distributions.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Subsidiary of the Company to
(a) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Company or any other Subsidiary of
the Company, (b) make loans or advances to, or other Investments in, the Company
or any other Subsidiary of the Company or (c) transfer any of its assets to the
Company or any other Subsidiary of the Company, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Note Purchase Documents and (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.

 

9.15 Sales and Leasebacks.

 

Unless the Company and its Subsidiaries would then be entitled to incur secured
Indebtedness in an amount equal to the value of the property sold, neither the
Company nor any of its Subsidiaries shall enter into any arrangement with any
Person providing for the leasing by the Company or any Subsidiary of real or
personal property that has been or is to be sold or transferred by the Company
or any Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Company or any Subsidiary.

 

9.16 No Subsidiaries.

 

The Company shall not create, acquire or own any Subsidiaries, except as
expressly provided in Section 9.7(g).

 

10. GUARANTEE.

 

The Guarantor does hereby covenant and agree with each Purchaser and each
subsequent holder of any of the Notes as follows:

 

10.1 Scope of Guarantee.

 

Until the Obligations of the Company under this Agreement have been terminated
in accordance with their terms (other than by reason of an Event of Default
thereunder), the Guarantor hereby guarantees, as a primary obligor and not
merely as a surety, absolutely and unconditionally (i) the full and prompt
payment of the principal of and interest and the Prepayment Premium and
Make-Whole Amount, if any, and other liabilities or amounts payable on the Notes
from time to time outstanding, as and when such payments become due and payable,
whether by lapse of time, upon redemption or prepayment, by extension or by
acceleration or declaration, or otherwise, and the due and punctual payment of
any other

 

50



--------------------------------------------------------------------------------

Obligations or amounts owing to the holders of the Notes, or any of them, by the
Company under the Notes, this Agreement, any other Note Purchase Document or
otherwise (including interest on overdue payments of principal, the Prepayment
Premium and Make-Whole Amount, if any, or interest or other liabilities or
amounts at the rate set forth in the Notes), (ii) the full and prompt payment of
all attorneys’ fees, costs and expenses of collection in amounts actually
incurred by the holders of such Notes in connection with the enforcement of this
Guarantee, (iii) the full and timely performance of all other obligations of the
Company under each Note Purchase Document and (iv) if the Guarantor shall fail
to make any payment required to be made by it to any holder of any Note under
this Section 10.1 on the date such payment is due hereunder, full and prompt
payment of the interest on the amount of such payment, at the rate of interest
then in effect with respect to overdue payments of principal or interest on the
Notes concerned, from the date such payment was required to be made until the
same is actually paid to such holder. The Guarantee provided for herein is a
guarantee of the immediate and timely payment and performance of the obligations
guaranteed hereby and shall not be deemed to be a guarantee of the
collectability of such payments and that in consequence thereof each holder of
the Notes may sue the Guarantor directly.

 

The Guarantor hereby waives any right to require that any action on or in
respect of any Note or this Agreement be brought against the Company or that
resort be had to any direct or indirect security for the Notes of the Company or
any other remedy. Any holder of any Note may, at its option, proceed hereunder
against the Guarantor in the first instance to collect monies when due, the
payment of which is guaranteed hereby, without first proceeding against the
Company or any other Person and without first resorting to any direct or
indirect security for the Notes of the Company or any other remedy. The
liability of the Guarantor hereunder shall in no way be affected or impaired by
any acceptance or release by any holder of any Note or any direct or indirect
security for, or other guaranties of, any indebtedness, liability or obligation
of the Company or any other Person to any holder of any Note or by any failure,
delay, neglect or omission by any holder of any Note to realize upon or protect
any such indebtedness, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
estoppel, consent, waiver, or other action taken, or omitted to be taken, by
such holder. Anything herein to the contrary notwithstanding, the maximum
liability of the Guarantor hereunder shall in no event exceed the amount which
can be guaranteed by the Guarantor under applicable laws relating to the
insolvency of debtors.

 

10.2 Guarantor Consent.

 

The Guarantor hereby consents and agrees that any holder of any Note from time
to time, with or without any further notice to or assent from the Guarantor may,
without in any manner affecting the liability of the Guarantor, and upon such
terms and conditions as such holder may deem advisable: (1) extend in whole or
in part (by renewal or otherwise), modify, change, compromise, release or extend
the duration of the time for the performance or payment of, any indebtedness,
liability or obligation of the Company or of any other Person secondarily or
otherwise liable for any indebtedness, liability or obligations of the Company
on the Notes, or waive any default with respect thereto, or, with the consent of
the Company to the extent required by the terms thereof, waive, modify, amend or
change any provision of this Agreement or the Notes; (2) sell, release,
surrender, modify, impair, exchange or substitute any and all property, of any
nature and from whomsoever received, held by, or on behalf of, any such holder

 

51



--------------------------------------------------------------------------------

as direct or indirect security for the payment or performance of any
indebtedness, liability or obligation of the Company or of any other Person
secondarily or otherwise liable for such indebtedness, liability or obligation;
and (3) settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any indebtedness, liability or
obligation of the Company on the Notes. The Guarantor hereby ratifies and
confirms any such extension, renewal, change, sale, release, waiver, surrender,
exchange, modification, amendment, impairment, substitution, settlement,
adjustment or compromise and agrees that the same shall be binding upon it, and
hereby waives any and all defenses, counterclaims or offsets which it might or
could have by reason thereof, it being understood that the Guarantor shall at
all times be bound by this Guarantee and remain liable hereunder in accordance
with its terms.

 

10.3 Character of Obligations of Guarantor.

 

(a) The Guarantor hereby waives: (i) notice of acceptance of this Guarantee by
the holders of the Notes or of the creation, renewal or accrual of any liability
of the Company, present or future, or of the reliance of the holders of the
Notes upon this Guarantee (it being understood that every indebtedness,
liability and obligation described in Section 10.1 hereof shall conclusively be
presumed to have been created, contracted or incurred in reliance upon the
execution of this Guarantee); (ii) demand of payment by the holders of the Notes
from the Company or any other Person indebted in any manner on or for any of the
indebtedness, liabilities or obligations hereby guaranteed; and (iii)
presentment for payment by the holders of the Notes or any other Person of the
Notes of the Company or any other instrument, protest thereof and notice of its
dishonor to any party thereto and to the Guarantor.

 

(b) Without limiting the generality of the foregoing, the obligations of the
Guarantor shall not be discharged or impaired or otherwise affected by:

 

  (A) any default, failure or delay, willful or otherwise, in the performance by
the Company of any obligations of any kind or character whatsoever of the
Company (including, without limitation, the obligations and undertakings of the
Company under this Agreement);

 

  (B) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any other Person or in respect of the property of
the Company or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation or winding up of the Company or any other Person;

 

  (C) impossibility or illegality of performance on the part of the Company of
its obligations under the Notes, this Agreement, any Note Purchase Document or
any other instruments or documents;

 

  (D) the validity or enforceability of the Notes, this Agreement, any Note
Purchase Document or any other instruments or documents;

 

  (E) in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not

 

52



--------------------------------------------------------------------------------

declared), civil commotions, acts of God or the public enemy, delays or failure
of suppliers or carriers, inability to obtain materials, action of any federal
or state regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company or any other Person and whether or not of the kind hereinbefore
specified;

 

  (F) any attachment, claim, demand, charge, lien, order, process, encumbrance
or any other happening or event of reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or against any sums payable under this Guarantee, so that
such sum would be rendered inadequate or would be unavailable to make the
payments herein provided;

 

  (G) any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever, which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any party of its respective obligations under this Agreement, any
Note, any Note Purchase Document or any instrument relating thereto;

 

  (H) any sale of all or any part of the Capital Stock of the Company;

 

  (I) the failure of the Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guarantee; or

 

  (J) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Guarantor in respect of its obligations
under this Guarantee.

 

10.4 Absolute and Unconditional Obligation.

 

The liability of the Guarantor under this Guarantee shall be absolute, direct,
immediate, irrevocable and unconditional. The obligations of the Guarantor under
this Guarantee and the rights of the holders of the Notes to enforce such
obligations by any proceedings, whether by action at law, suit in equity or
otherwise, shall not be subject to any reduction, limitation, impairment or
termination, whether by reason of any claim of any character whatsoever or
otherwise, including, without limitation, claims of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense, set-off,
counterclaim (other than any compulsory counterclaim), recoupment or termination
whatsoever.

 

10.5 Waiver of Subrogation and Contribution.

 

The Guarantor hereby irrevocably waives, at all times prior to the payment in
full of the Notes and all other amounts payable hereunder, any claim or other
rights which it may now or hereunder acquire against the Company that arise from
the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guarantee or any other agreement,

 

53



--------------------------------------------------------------------------------

including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution, indemnification, or any right to participate in any
claim or remedy of any holder of the Notes against the Company, whether or not
such claim, remedy or right arises in equity, or under contract, statute or
common law, including without limitation, the right to take or receive from the
Company, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other rights.
If any amount shall be paid to the Guarantor in violation of the preceding
sentence at any time prior to the payment in full of the Notes and all other
amounts payable hereunder, such amount shall be deemed to have been paid to the
Guarantor for the benefit of, and held in trust for the benefit of, the holders
of the Notes and shall forthwith be paid to the holders of the Notes to be
credited and applied pro rata upon the Notes whether matured or unmatured.

 

10.6 Preference.

 

The Guarantor agrees that to the extent the Company or the Guarantor makes any
payment on the Notes or under this Guarantee, as the case may be, which payment
or any part thereof is subsequently invalidated, voided, declared to be
fraudulent or preferential, set aside, recovered, rescinded or is required to be
retained by or repaid to a trustee, receiver or any other Person under any
bankruptcy code, common law, or equitable cause, then and to the extent of such
payment, the obligation or the part thereof intended to be satisfied shall be
revived and continued in full force and effect with respect to the Guarantor’s
obligation hereunder, as if said payment had not been made.

 

11. LIMITED PUT RIGHT.

 

Within thirty (30) days from the date on which the Company mails notice pursuant
to Section 8.10(f), each holder of Notes shall have the right to put all or a
portion of its Notes to the Company (the “Fundamental Change Put”), and the
Company shall be obligated to repurchase such Notes, on the date which is sixty
(60) days after the notice was mailed for an amount equal to the outstanding
principal amount of such Notes plus accrued and unpaid interest thereon to the
date of repurchase.

 

12. EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a) the Company defaults in the payment of any principal, Prepayment Premium,
Make-Whole Amount, if any, or payment on account of a Fundamental Change Put on
any Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

 

(b) the Company defaults in the payment of any interest on any Note or fails to
make any deposit required by Section 8.15, in each case for more than five (5)
Business Days after the same becomes due and payable; or

 

(c) (i) the General Partner, the Guarantor or the Company or any of its
Subsidiaries defaults in the performance of or compliance with any term
applicable to it contained in

 

54



--------------------------------------------------------------------------------

clause (i) or (ii) of Section 8.4(a), Section 8.10(a), Section 8.16 or Section 9
of this Agreement or (ii) an “Event of Default” under and as defined in any
Account Control Agreement shall have occurred and be continuing; or

 

(d) a failure (i) to keep in force insurance required by Section 8.5(b), or (ii)
to comply with and conform to all provisions and requirements of the insurance
policies and the insurers thereunder which would affect the Company’s or its
Subsidiaries’ ability to keep in force the insurance required by Section 8.5(b)
or to collect any proceeds therefrom, or (iii) to comply with any provision of
Section 8.5(c); or

 

(e) the General Partner, the Guarantor or the Company or any of its Subsidiaries
defaults in the performance of or compliance with any term applicable to it
contained herein (other than those referred to in paragraphs (a), (b), (c) or
(d) of this Section 12) or any other Note Purchase Document and such default is
not remedied within thirty (30) days (or, in the case of any other Note Purchase
Document, such shorter grace period as is expressly provided therein) after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Guarantor, the Company or any of its Subsidiaries receiving written
notice of such default from the Required Holders (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(e) of Section 12); or

 

(f) any representation or warranty made in writing by or on behalf of the
General Partner, the Guarantor or the Company or any of its Subsidiaries or by
any officer of the General Partner, the Guarantor or the Company or any of its
Subsidiaries in this Agreement, any Note Purchase Document or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

 

(g) (x) the General Partner, the Guarantor or the Company or any of its
Subsidiaries, (y) the General Partner and/or any of its Subsidiaries, or (z) the
Guarantor and/or any of its Subsidiaries, shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Notes) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (g) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (g) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate, in the case of clause (x) of
this paragraph (g), $10,000,000, and in the case of clauses (y) and (z) of this
paragraph (g), $25,000,000; or

 

55



--------------------------------------------------------------------------------

(h) (i) the General Partner, the Guarantor or any Subsidiary of the Guarantor,
including the Company or any of its Subsidiaries, shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
General Partner, the Guarantor or any Subsidiary of the Guarantor, including the
Company or any of its Subsidiaries, shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the General
Partner, the Guarantor or any Subsidiary of the Guarantor, including the Company
or any of its Subsidiaries, any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the General Partner, the Guarantor or any Subsidiary of the
Guarantor, including the Company or any of its Subsidiaries, any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) the General Partner, the
Guarantor or any Subsidiary of the Guarantor, including the Company or any of
its Subsidiaries, shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the General Partner, the Guarantor or any
Subsidiary of the Guarantor, including the Company or any of its Subsidiaries,
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(i) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the General Partner, the Guarantor,
the Company or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Holders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the General Partner, the Guarantor, the Company or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Holders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the reasonable judgment of the
Required Holders, reasonably be expected to have a Material Adverse Effect; or

 

(j) (i) one or more judgments or decrees shall be entered against the General
Partner, the Guarantor or the Company or any of its Subsidiaries involving in
the aggregate a liability (not

 

56



--------------------------------------------------------------------------------

paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $10,000,000 or more, or (ii) one or more judgments
or decrees shall be entered against the (x) the General Partner and/or any of
its Subsidiaries, or (y) the Guarantor and/or any of its Subsidiaries, in either
case involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $25,000,000 or more, and, in each such case, such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within thirty
(30) days from the entry thereof;

 

(k) either of the Account Control Agreements shall cease, for any reason, to be
in full force and effect, or the Company or any Affiliate thereof shall so
assert, or any Lien created by either of the Account Control Agreements shall
cease to be enforceable and of the same effect and priority purported to be
created thereby, or the Company shall fail to cause the Cash Escrow Account or
Condemnation and Insurance Proceeds Account to be maintained by the Account
Agent following the establishment thereof; or

 

(l) the Guarantee or any guarantee entered into by a Subsidiary pursuant to
Section 8.13 shall cease, for any reason, to be in full force and effect or the
General Partner, the Guarantor, the Company, any Subsidiary or any Affiliate
thereof shall so assert.

 

13. REMEDIES ON DEFAULT, ETC.

 

13.1 Acceleration.

 

(a) If an Event of Default described in paragraph (h) of Section 12 has
occurred, the outstanding Commitments, if any, shall immediately terminate and
all Notes then outstanding shall automatically become immediately due and
payable.

 

(b) If any other Event of Default has occurred, the Required Holders, by notice
to the Company, may take either or both of the following actions: (i) declare
the outstanding Commitments, if any, to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) declare all Notes (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Note Purchase Documents to be due and payable forthwith, whereupon all
Notes and other such amounts shall immediately become due and payable.

 

(c) If any Event of Default described in paragraph (a) or (b) of Section 12 has
occurred and is continuing, any holder of Notes affected by such Event of
Default may at any time, at its option, by notice to the Company, declare all
the Notes held by it to be immediately due and payable.

 

Upon any Notes becoming automatically due and payable under this Section 13.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of the Notes, plus (x) all accrued and unpaid
interest thereon and (y) the Prepayment Premium, in the case of the Series A
Notes, and the Make-Whole Amount, in the case of the Series B Notes, determined
in respect of such principal amount and in accordance with Section 7.3 (to the
full extent permitted by applicable law), shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of

 

57



--------------------------------------------------------------------------------

which are hereby waived. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Prepayment Premium, in the case of the
Series A Notes, or a Make-Whole Amount, in the case of the Series B Notes, by
the Company in the event that the Notes are prepaid or are accelerated as a
result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

13.2 Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether the Notes have become or have been declared immediately
due and payable under Section 13.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

If any Default or Event of Default has occurred and is continuing, the holders
of the Series B Notes may exercise the remedies provided in any and all Account
Control Agreements.

 

13.3 No Waivers or Election of Remedies, Expenses, etc.

 

No course of dealing and no delay on the part of any Holder in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 16, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 13, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

 

13.4 No General Partner’s Liability.

 

Notwithstanding any other provision contained in the Note Purchase Documents to
the contrary, the Purchasers agree for themselves and any subsequent holder of
any Note by acceptance of a Note registered in its name (or the name of its
nominee) shall be deemed to have agreed, that any claim against the Company
which may arise under this Agreement, any Note or any other Note Purchase
Document shall be made only against and shall be limited to the assets of the
Company and the Guarantor, and that no judgment, order or execution entered in
any suit, action or proceeding, whether legal or equitable, on this Agreement,
such Note or any of the other Note Purchase Documents shall be obtained or
enforced against the General Partner or its assets for the purpose of obtaining
satisfaction and payment of such Note, the Indebtedness evidenced thereby or any
claims arising thereunder or under this Agreement or any other Note Purchase
Document, any right to proceed against the General Partner individually or its
respective assets being hereby expressly waived, renounced and remitted by the
holders of the

 

58



--------------------------------------------------------------------------------

Notes. Nothing in this Section 13.4, however, shall be construed so as to
prevent any holder of any Note from commencing any action, suit or proceeding
with respect to or causing legal papers to be served upon the General Partner
for the purpose of obtaining jurisdiction over the Guarantor or the Company or
enforcing the obligations of the General Partner or the Company hereunder.

 

14. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

14.1 Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor, promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

14.2 Transfer and Exchange of Notes.

 

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) of the same series in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit A, in the
case of a new Series A Note, or Exhibit B, in the case of a new Series B Note.
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $1,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $1,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

 

Upon registration of transfer in accordance with this Section 14.2, (i) the
transferee shall be deemed a “holder” hereunder with respect to the transferred
Notes and shall become a party to this Agreement and shall have all of the
rights and obligations of a holder hereunder (except for purposes of the
representation contained in Section 6.1) and under the other Note Purchase
Documents and (ii) except as otherwise provided therein, the transferor shall
relinquish its rights and be released from its obligations under the Note
Purchase Documents to the extent of the interests so transferred.

 

59



--------------------------------------------------------------------------------

14.3 Replacement of Notes.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

 

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

 

15. PAYMENTS ON NOTES.

 

So long as each Purchaser or its nominee shall be the holder of any Note, the
Company will pay all sums becoming due on such Note for principal, the
Prepayment Premium and Make-Whole Amount, if any, and interest by the method and
at the address specified for such purpose below its name in Schedule A-1 and
Schedule A-2, or by such other method or at such other address as it shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender its Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office. Prior to any
sale or other disposition of any Note held by any Purchaser or its nominee it
will, at its election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to Section
14.2. The Company will afford the benefits of this Section 15 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by any Purchaser under this Agreement and that has made the same
agreement relating to such Note as such Purchaser has made in this Section 15.

 

16. EXPENSES, ETC.

 

Whether or not the transactions contemplated hereby are consummated, the Company
agrees (a) to pay or reimburse all out-of-pocket costs and expenses (including
the fees of special and local counsel to the Purchasers) incurred by each
Purchaser, each holder of Notes, the Collateral Agent and the Account Agent in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, or waivers or consents in

 

60



--------------------------------------------------------------------------------

respect of, this Agreement and the other Note Purchase Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of the Account Agent and the Collateral
Agent and filing and recording fees and expenses, if any, with statements with
respect to the foregoing to be submitted to the Company prior to each Closing
Date (in the case of amounts to be paid on a Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the Account
Agent or the Required Holders shall deem appropriate, (b) to pay or reimburse
each holder and the Account Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of (or determining whether or
how to enforce or preserve) any rights under this Agreement, the other Note
Purchase Documents and any such other documents, including the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each holder or to the Account Agent, (c) to pay, indemnify, and hold
each holder harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Note Purchase Documents and any such other documents
and (d) to pay, indemnify, and hold each holder and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Note Purchase Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Notes or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Company or any of its Subsidiaries or any of
the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against the
Guarantor or the Company or any of its Subsidiaries under any Note Purchase
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Company and its Subsidiaries shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
each of the General Partner, the Guarantor and the Company agrees not to assert,
and to cause each Subsidiary of the Company not to assert, and hereby waives,
and agrees to cause each Subsidiary of the Company to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 16 shall be payable not later than ten (10) days after
written demand therefor. The agreements in this Section 16 shall survive:
transfer or sale of Notes by a holder and repayment of the Notes and all other
amounts payable hereunder; the enforcement, amendment or waiver of any provision
of this Agreement, any Note Purchase Document or the Notes; and the termination
of this Agreement or any Note Purchase Document.

 

61



--------------------------------------------------------------------------------

17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the other Note Purchase Documents, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder of a Note. All statements contained
in any other Note Purchase Document, any certificate or any other instrument
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed representations and warranties of the Company under this Agreement.
Subject to the preceding sentence, this Agreement and the other Note Purchase
Documents embody the entire agreement and understanding between the Purchasers
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof.

 

18. AMENDMENT AND WAIVER.

 

18.1 Requirements.

 

This Agreement and the Notes may be amended, and the observance of any term
thereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Guarantor, the Company and each of its
Subsidiaries (in each case, to the extent a party thereto) and the Required
Holders and, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6, 10, 16, 21 or 23 hereof, or any defined term (as it is
used therein), will be effective as to any holder of Notes unless consented to
by such holder of Notes in writing, (b) no amendment or waiver may release any
Subsidiary from its guarantee obligations undertaken pursuant to Section 8.13,
in each case without the written consent of all holders of the Notes, (c) no
amendment or waiver may reduce any percentage specified in the definition of
Required Holders without the consent of all holders of the Notes and (d) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 13 relating to acceleration, change the amount or time of any prepayment
or payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Prepayment Premium or Make-Whole
Amount on, the Notes or (ii) amend any of Sections 7, 12(a), 12(b), 13, 18 or
22.

 

18.2 Solicitation of Holders of Notes.

 

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 18 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

 

62



--------------------------------------------------------------------------------

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes or any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment. Notwithstanding the foregoing, each holder
of Notes hereby consents, subject to the satisfaction of the conditions
precedent set forth in Section 4.4 to:

 

(i) the Company prepaying the full outstanding principal amount of Series A
Notes, together with the Prepayment Premium and any unpaid interest due and
owing thereon, in each case in accordance with Section 7.3(a);

 

(ii) the Company paying the Amendment Fee to the holders of the Series B Notes
in accordance with Section 4.4(e);

 

(iii) the potential increase in the interest rate on the Series B Notes in
accordance with Section 3.1; and

 

(iv) the Company granting the security interests pursuant to Sections 3.2, 4.4,
5.18 and 8.6.

 

18.3 Binding Effect, etc.

 

Any amendment or waiver consented to as provided in this Section 18 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company, the Guarantor and the General Partner
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between or among
the Company, the Guarantor and the General Partner and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

 

18.4 Notes held by Company, etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes, the Mortgages or the Security Agreement, or have directed
the taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

 

63



--------------------------------------------------------------------------------

18.5 [Intentionally Omitted.]

 

18.6 Release of Collateral, Termination of Security Agreements etc.

 

(a) Each holder of Notes hereby consents, subject to Section 18.6(b) below and
the prior satisfaction of the conditions precedent set forth in Section 4.4, to:

 

(i) the release by the Collateral Agent of all Collateral previously pledged to
the Collateral Agent on behalf of the holders of the Notes including, without
limitation, all funds held in any account pursuant to the Collateral Agency
Agreement;

 

(ii) the termination of each of the Security Documents and the Collateral Agency
Agreement; and

 

(iii) the transfer by the Collateral Agent of all funds currently held by the
Collateral Agent in account number 131453-099, in accordance with the Company’s
instructions.

 

(b) Nothing in this Section 18.6 shall affect the rights and interests of any
holder of a Series B Note with respect to the Cash Escrow Account, the
Condemnation and Insurance Proceeds Account (if any) or under any Account
Control Agreement.

 

(c) The Collateral Agent is hereby authorized by each holder of Notes, subject
to the prior satisfaction of the conditions precedent set forth in Section 4.4,
to take any action reasonably requested by the Company to give effect to the
releases, terminations and transfers consented to by each such holder in Section
18.6(a) above.

 

19. NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

 

(i) if to any Purchaser or its nominee, to such Purchaser or its nominee or it
at the address specified for such communications in Schedule A-1 and Schedule
A-2, or at such other address as such Purchaser or its nominee shall have
specified to the Company in writing,

 

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

 

(iii) if to the Company, the Guarantor or the General Partner, to such entity at
One Williams Center, Suite 2800, Tulsa, Oklahoma 74172 or at such other address
as the Company shall have specified to the holder of each Note in writing.

 

Notices under this Section 19 will be deemed given only when actually received.

 

64



--------------------------------------------------------------------------------

20. REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any holder of Notes, may be
reproduced by such holder by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and any holder may
destroy any original document so reproduced. Each of the Company, the Guarantor
and the General Partner agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by any
holder in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 20 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

 

21. CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the General Partner,
the Guarantor, or the Company in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or any other Note Purchase Document
that is proprietary in nature and that was clearly marked or labeled or
otherwise adequately identified when received by such Purchaser as being
confidential information of the General Partner, the Guarantor or the Company,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the General Partner, the
Guarantor or the Company or (d) constitutes financial statements delivered to
such Purchaser under Section 8.1 that are otherwise publicly available. Each
Purchaser in receipt of Confidential Information will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by it in good faith to protect confidential information of third parties
delivered to it provided that each Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by the Notes), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 21, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser sells or offers to sell such Note
or any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 21), (v) any Person from which such Purchaser offers
to purchase any security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 21), (vi) any federal or state regulatory

 

65



--------------------------------------------------------------------------------

authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement; provided that prior to disclosing any such
Confidential Information pursuant to clauses (viii)(w) and (x), such Purchaser
shall use reasonable efforts to give prior notice to the General Partner, the
Guarantor and the Company. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 21 as though it were a party to this Agreement.

 

22. SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
its Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “Purchaser” is used in this Agreement (other
than in this Section 22), such word shall be deemed to refer to such Affiliate
in lieu of the Purchaser. In the event that such Affiliate is so substituted as
a purchaser hereunder and such Affiliate thereafter transfers to the original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, wherever the word “Purchaser” is used in
this Agreement (other than in this Section 22), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to the original Purchaser,
and such Purchaser shall have all the rights of an original holder of the Notes
under this Agreement.

 

23. MISCELLANEOUS.

 

23.1 Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

23.2 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

66



--------------------------------------------------------------------------------

23.3 Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

23.4 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

23.5 Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

 

23.6 Submission to Jurisdiction.

 

Each of the General Partner, the Guarantor and the Company agree that, if
judicial proceedings are brought by any holder of Notes to enforce any right or
remedy under this Agreement, any Note or any other Note Purchase Document, no
immunity from such proceedings will be claimed by or on behalf of the General
Partner, the Guarantor or the Company, as the case may be, or with respect to
its property. With respect to any such suit, action or proceeding which may be
brought by any holder of Notes, each of the General Partner, the Guarantor and
the Company hereby consents to submit to the jurisdiction of any state or
federal court of competent jurisdiction sitting within the area comprising the
Southern District of New York on the date of this Agreement and waives any
objection which it may have to the venue of any such suit, action or proceeding
in any such court and any claim or defense of inconvenient forum. Each of the
General Partner, the Guarantor and the Company irrevocably appoints CT
Corporation, with offices at 111 Eighth Avenue, New York, New York 10011, from
the Initial Closing Date to and including October 7, 2008, as its authorized
agent upon which process may be served in any such suit, action or proceeding
and CT Corporation hereby accepts such appointment. The General Partner, the
Guarantor and the Company will take any and all action, including the execution
and filing of all such documents and instruments, as may be necessary to effect
and continue the appointment of such agent in full force and effect, or if
necessary by reason of any fact or condition relating to such agent, to replace
such agent (but only after having given notice thereof to each holder of Notes)
during the period in which any Notes are outstanding. Each of the General
Partner, the Guarantor and the Company agrees that service of process upon such
agent and written notice of such service given to the General Partner, the
Guarantor or the Company, as the case may be, shall be deemed in every respect

 

67



--------------------------------------------------------------------------------

effective service of process upon the General Partner, the Guarantor or the
Company in any such suit, action or proceeding in any such court. In making the
foregoing appointment and submission to jurisdiction, each of the General
Partner, the Guarantor and the Company expressly waives the benefit of any
contrary provisions of law. Nothing in this Section 23.6 shall affect the right
of any holder of Notes to serve process in any other manner permitted by law or
to commence legal proceedings or otherwise proceed against the General Partner,
the Guarantor or the Company in any court in which the General Partner, the
Guarantor or the Company is subject to suit.

 

23.7 Judgment Currency.

 

In respect of any judgment or order given or made for any amount due hereunder
that is expressed and paid in a currency (the “Judgment Currency”) other than
U.S. dollars, the General Partner, the Guarantor and the Company, severally,
will indemnify each Purchaser against any material loss incurred by it as a
result of any variation between (i) the rate of exchange at which the U.S.
dollar amount is converted into the Judgment Currency for the purpose of such
judgment or order and (ii) the rate of exchange at which such Purchaser is able
to purchase U.S. dollars with the amount of judgment currency actually received
by such Purchaser. The foregoing indemnity shall constitute a separate and
independent obligation of the General Partner, the Guarantor and the Company and
shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase or conversion into
U.S. dollars.

 

* * * * *

 

68



--------------------------------------------------------------------------------

Each Purchaser in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between such
Purchaser, the General Partner, the Guarantor and the Company.

 

Very truly yours,

MAGELLAN GP, LLC

By:

 

/s/ John D. Chandler

--------------------------------------------------------------------------------

Name:

 

John D. Chandler

Title:

 

Chief Financial Officer

 

MAGELLAN MIDSTREAM PARTNERS, L.P.    

By:

 

MAGELLAN GP, LLC, its General Partner

       

By

 

/s/ John D. Chandler

--------------------------------------------------------------------------------

       

Name:

 

John D. Chandler

       

Title:

 

Chief Financial Officer

MAGELLAN PIPELINE COMPANY, LLC    

By:

 

MAGELLAN MIDSTREAM PARTNERS,

L.P., its Sole Member

   

By:

 

MAGELLAN GP, LLC, its General Partner

       

By:

 

/s/ John D. Chandler

--------------------------------------------------------------------------------

       

Name:

 

John D. Chandler

       

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

Consented to by each of the undersigned Holders:

 

G.E. VFS FINANCING HOLDINGS, INC.

By:

 

/s/ Kevin Walsh

--------------------------------------------------------------------------------

Name:

 

Kevin Walsh

Title:

 

Vice President



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY NEW ENGLAND LIFE INSURANCE COMPANY

By:

 

Metropolitan Life Insurance Company, as

Investment Advisor

TEXAS LIFE INSURANCE COMPANY

By:

 

Metropolitan Life Insurance Company, as

Investment Advisor

By:

 

/s/ Judith A. Gulotta

--------------------------------------------------------------------------------

Name:

 

Judith A. Gulotta

Title:

 

Director



--------------------------------------------------------------------------------

METROPOLITAN INSURANCE AND

ANNUITY COMPANY

By:

 

/s/ Judith A. Gulotta

--------------------------------------------------------------------------------

Name:

 

Judith A. Gulotta

Title:

 

Director



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:

 

/s/ Jay D. Squiers

--------------------------------------------------------------------------------

Name:

 

Jay D. Squiers

Title:

 

Vice President



--------------------------------------------------------------------------------

PRUCO LIFE INSURANCE COMPANY

By:

 

/s/ Jay D. Squiers

--------------------------------------------------------------------------------

Name:

 

Jay D. Squiers

Title:

 

Vice President



--------------------------------------------------------------------------------

ING LIFE INSURANCE AND ANNUITY COMPANY

By:

 

Prudential Private Placement Investors,

L.P. (as Investment Advisor)

   

By:

 

Prudential Private Placement

Investors, Inc. (as its General Partner)

   

By:

 

/s/ Jay D. Squiers

--------------------------------------------------------------------------------

   

Name:

 

Jay D. Squiers

   

Title:

 

Vice President



--------------------------------------------------------------------------------

ING LIFE INSURANCE AND ANNUITY COMPANY

By:

 

ING Investment Management LLC,

as Agent

 

By:

 

/s/ Christopher P. Lyons

--------------------------------------------------------------------------------

Name:

 

Christopher P. Lyons

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE AND

ANNUITY CORPORATION

By:

 

New York Life Investment Management

LLC, its Investment Manager

 

By:

 

/s/ Lisa A. Scuderi

--------------------------------------------------------------------------------

Name:

 

Lisa A. Scuderi

Title:

 

Director



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY

By:

 

/s/ Lisa A. Scuderi

--------------------------------------------------------------------------------

Name:

 

Lisa A. Scuderi

Title:

 

Investment Vice President



--------------------------------------------------------------------------------

SUNAMERICA LIFE INSURANCE

COMPANY

FIRST SUNAMERICA LIFE INSURANCE

COMPANY

By:

 

AIG Global Investment Corp.,

Investment Adviser

 

By:

 

/s/ Victoria Y. Chin

--------------------------------------------------------------------------------

Name:

 

Victoria Y. Chin

Title:

 

Vice President



--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE

COMPANY OF AMERICA

By:

 

/s/ Brian Keating

--------------------------------------------------------------------------------

Name:

 

Brian Keating

Title:

 

Director, Fixed Income



--------------------------------------------------------------------------------

FORT DEARBORN LIFE INSURANCE COMPANY

By:

 

Guardian Investor Services LLC

 

By:

 

/s/ Brian Keating

--------------------------------------------------------------------------------

Name:

 

Brian Keating

Title:

 

Director, Fixed Income



--------------------------------------------------------------------------------

THE GUARDIAN INSURANCE & ANNUITY

COMPANY, INC.

By:

 

/s/ Brian Keating

--------------------------------------------------------------------------------

Name:

 

Brian Keating

Title:

 

Director, Fixed Income



--------------------------------------------------------------------------------

THE GUARDIAN INSURANCE & ANNUITY

COMPANY, INC.

By:

 

/s/ Brian Keating

--------------------------------------------------------------------------------

Name:

 

Brian Keating

Title:

 

Director, Fixed Income



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY

ASSOCIATION OF AMERICA

By:

 

/s/ Roi G. Chandy

--------------------------------------------------------------------------------

Name:

 

Roi G. Chandy

Title:

 

Director – Special Situations



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY

ASSOCIATION OF AMERICA

By:

 

/s/ Roi G. Chandy

--------------------------------------------------------------------------------

Name:

 

Roi G. Chandy

Title:

 

Director – Special Situations



--------------------------------------------------------------------------------

TIAA-CREF LIFE INSURANCE COMPANY

By:

 

TEACHERS INSURANCE AND

ANNUITY ASSOCIATION OF

AMERICA, as Investment Manager

 

By:

 

/s/ Roi G. Chandy

--------------------------------------------------------------------------------

Name:

 

Roi G. Chandy

Title:

 

Director – Special Situations



--------------------------------------------------------------------------------

SCHEDULE A-1

 

1



--------------------------------------------------------------------------------

SCHEDULE A-2

 

1



--------------------------------------------------------------------------------

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Account Agent” means SunTrust Bank, or such other banking institution as may be
acceptable to the Required Holders.

 

“Account Control Agreement” means an Account Control Agreement, in substantially
the form set forth on Annex 4 hereto, or otherwise in form in substance
acceptable to the Required Holders, by and among the Company, the Account Agent
and each holder of a Series B Note.

 

“Acquisition” has the meaning set forth in Section 4.3(a)(i).

 

“Acquisition Documentation” means, collectively, the Asset Purchase Agreement,
dated August 23, 2002, by and between Tesoro and the Company relating to the
purchase and sale of the Tesoro Northern Great Plains Product System, and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, as amended,
supplanted or otherwise modified from time to time.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
first Person or any corporation of which such first Person beneficially owns or
holds, in the aggregate, directly or indirectly, 10% or more of any class of
voting or equity interests. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.

 

“Agreement, this” has the meaning set forth in Section 18.3.

 

“Allonge” has the meaning set forth in Section 4.4(f).

 

“Amendment and Restatement Date” has the meaning set forth in Section 4.4.

 

“Amendment Fee” has the meaning set forth in Section 4.4(e).

 

“Amendment No. 1 to the Note Purchase Agreement” means the Amendment to the Note
Purchase Agreement, dated as of May 30, 2003, among the Company, the Guarantor,
the General Partner and the several Holders party thereto.

 

“Benefitted Holder” has the meaning set forth in Section 7.8.

 

1



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Business” has the meaning set forth in Section 5.16.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Purchaser or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s or P-1 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six (6) months from the date of acquisition; (d) repurchase
obligations of any holder of Notes or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
thirty (30) days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
(1) year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by Standard & Poor’s or A by Moody’s; (f)
securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any holder of Notes or
any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this

 

2



--------------------------------------------------------------------------------

definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by Standard & Poor’s and Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000.

 

“Cash Escrow Account” means the cash escrow Deposit Account established and
maintained by the Company with the Account Agent (for the purposes described in
Section 8.15) and subject to the Cash Escrow Account Control Agreement.

 

“Cash Escrow Account Control Agreement” has the meaning set forth in Section
5.18.

 

“Change of Control” means (a) the acquisition of greater than 50% of the voting
or economic interests in the General Partner by any Person unless such Person
(i) has long term unsecured debt rated investment grade by both Moody’s
Investors Service, Inc. and Standard & Poor’s Rating Service and (ii) has a
Consolidated Net Worth of greater than $500,000,000; or (b) the Guarantor ceases
to own 100% of the voting or economic interests in the Company.

 

“Closing” has the meaning set forth in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means all property of the Guarantor, the Company and its
Subsidiaries, now owned or hereafter acquired, upon which a Lien is purported to
be created by any Security Document.

 

“Collateral Account” means each of the Cash Escrow Account and the Condemnation
and Insurance Proceeds Account (if any).

 

“Collateral Agent” means State Street Bank and Trust Company in its capacity as
collateral agent under the Security Documents.

 

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
October 1, 2002, among the Collateral Agent, the General Partner, the Guarantor,
the Company and the Purchasers.

 

“Commitment” has the meaning set forth in Section 2.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.

 

“Company” has the meaning set forth in Section 1.

 

“Company LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Williams Pipe Line Company, LLC, dated as of April 11, 2002, as
amended, supplanted or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate executed by a Responsible Officer
substantially in the form of Exhibit K.

 

“Condemnation and Insurance Proceeds Account” has the meaning set forth in
Section 8.6(c).

 

“Condemnation and Insurance Proceeds Account Control Agreement” has the meaning
set forth in Section 8.6(c).

 

“Confidential Information” has the meaning set forth in Section 21.

 

“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed entirely of three or more directors who are neither (i)
security holders, officers, nor employees of the General Partner nor (ii)
security holders, officers, directors or employees of any Affiliate of the
General Partner; provided, that such directors may be (x) directors of the
Guarantor or the Company, (y) hold securities of the Guarantor and (z) in the
case of members of the Conflicts Committee on the date hereof, hold those
securities of The Williams Companies owned by them on the date hereof.

 

“Consenting Holders” has the meaning set forth in the Preliminary Statements.

 

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Notes), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses and (f) any extraordinary,
unusual or non-recurring cash income or gains to the extent not included in
Consolidated Net Income, and minus, (a) to the extent included in the statement
of such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (b) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis. For
purposes of calculating Consolidated EBITDA for any each quarter commencing on
or after June 17, 2003, adjustments shall be made to income and expenses as set
forth on Annex 5 hereto. For the purposes of calculating Consolidated EBITDA for
any period of four (4) consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of compliance with Section 9.1(a), (i) if at any
time during such Reference Period the Guarantor or the Company or any of their
respective Subsidiaries shall have made any Disposition other than in the
ordinary course, the Consolidated EBITDA of the Guarantor or Company, as
applicable, for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the

 

4



--------------------------------------------------------------------------------

Guarantor or the Company or any of their respective Subsidiaries shall have made
an asset acquisition other than in the ordinary course, Consolidated EBITDA of
the Guarantor or the Company, as applicable, for such Reference Period shall be
calculated after giving pro forma effect thereto as if such asset acquisition
occurred on the first day of such Reference Period.

 

“Consolidated Interest Expense” means for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Guarantor and its Subsidiaries or the Company and its Subsidiaries, as
applicable, for such period with respect to all outstanding Indebtedness of the
Guarantor and its Subsidiaries or the Company and its Subsidiaries, as
applicable (including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Guarantor and its Subsidiaries or the Company and its Subsidiaries,
as applicable, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Guarantor or the
Company, or is merged into or consolidated with the Guarantor or any of its
Subsidiaries or the Company or any of its Subsidiaries, as applicable, (b) the
income (or deficit) of any Person (other than a Subsidiary of the Guarantor or
Company, as applicable) in which the Guarantor or any of its Subsidiaries or the
Company or any of its Subsidiaries, as applicable, has an ownership interest,
except to the extent that any such income is actually received by the Guarantor
or any of its Subsidiaries or the Company or any of its Subsidiaries, as
applicable, in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Guarantor or the Company, to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Note Purchase Document) or Requirement of Law
applicable to such Subsidiary.

 

“Consolidated Net Worth” at any date, all amounts that would, in conformity with
GAAP, be included on a consolidated balance sheet of such Person and its
Subsidiaries under stockholders’ equity at such date.

 

“Consolidated Total Debt” means at any date, the aggregate principal amount of
all Indebtedness of the Guarantor and its Subsidiaries or the Company and its
Subsidiaries, as applicable, at such date, determined on a consolidated basis in
accordance with GAAP.

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Copyrights” means, collectively, (i) all copyrights arising under the laws of
the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

 

5



--------------------------------------------------------------------------------

“Copyright Licenses” means any written agreement naming the Company as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means a rate of interest that is equal to 2.0% per annum above
(i) in the case of the Series A Notes, the rate of interest applicable to
principal stated in the second paragraph of the Series A Notes and (ii) in the
case of the Series B Notes, the rate of interest applicable to principal stated
in the first paragraph of the Series B Notes.

 

“Deposit Account” has the meaning ascribed thereto in the New York UCC.

 

“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or other dispose
thereof. The term “Disposition” shall have a correlative meaning.

 

“Downgrade Rating Event” has the meaning set forth in Section 3.1.

 

“Downgrade Rating Prepayment Date” has the meaning set forth in Section 7.3.

 

“Downgrade Rating Prepayment Offer” has the meaning set forth in Section 7.3.

 

“Downgrade Rating Prepayment Offer Notice” has the meaning set forth in Section
7.3.

 

“Duff & Phelps” means Duff & Phelps Credit Rating Company and any successor
thereto.

 

“Environmental Laws” means any and all statutes, laws (including without
limitation common law), regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements, governmental restrictions or any other
legally enforceable requirements of any Governmental Authority relating to
pollution, protection of the environment, or human health as affected by
pollution or exposure to any materials in the indoor or outdoor environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with The Williams Companies under
Section 414 of the Code.

 

“Event of Default” has the meaning set forth in Section 12.

 

6



--------------------------------------------------------------------------------

“Event of Loss” means the loss, destruction or damage of the use of a portion of
the Company’s or any of its Subsidiaries’ pipeline facilities so as to render
such pipeline facility unable to operate at substantially its designed level of
output, and (a) such affected portion, in the reasonable opinion of an
Independent Engineer, can be feasibly restored, rebuilt or replaced and (b) in
the reasonable opinion of the Company or the Subsidiary, sufficient funds are or
will be available to restore, rebuild or replace the affected portion of the
pipeline so that the pipeline will be able to operate at substantially its
designed level of output prior to the earlier of (i) 180 days from the date of
such loss, destruction or damage or (ii) the Maturity Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fairness Opinion” has the meaning set forth in Section 5.29.

 

“Fitch” means Fitch Investors Service, L.P. and any successor thereto.

 

“Formation Agreement” means the General Partner LLC Agreement, the Guarantor
Partnership Agreement and the Company LLC Agreement.

 

“Formation Agreement Amendments” has the meaning set forth in Section 4.2(c).

 

“Formerly Mortgaged Properties” means the real properties listed on Schedule C,
as to which the Collateral Agent previously held a Lien for the benefit of the
holders of the Notes pursuant to the Mortgages.

 

“Fundamental Change Put” has the meaning set forth in Section 11.

 

“Future Acquisition” means an acquisition of assets on arm’s length terms,
including acquisitions from Affiliates, not representing an ordinary course
extension or enlargement of the Company’s or any of its Subsidiaries’ pipeline
systems; provided, that the Acquisition shall not be deemed a Future Acquisition
for purposes of this definition.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“General Partner” has the meaning set forth in Section 1.

 

“General Partner Bank Account” has the meaning set forth in Section 4.1(k).

 

“General Partner LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of Williams GP LLC, dated as of September 30, 2002,
as amended, supplanted or otherwise modified from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

7



--------------------------------------------------------------------------------

“Guarantee” has the meaning set forth in Section 1.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

 

“Guarantor” has the meaning set forth in Section 1.

 

“Guarantor Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of Williams Energy Partnership L.P. dated as of
September 27, 2002, as amended, supplanted or otherwise modified from time to
time.

 

“Holder” and “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 14.1.

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such

 

8



--------------------------------------------------------------------------------

Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 12(g)
only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Independent Director” means, with respect to a director of the General Partner,
a Person who qualifies as an “Independent Director” as such term is defined in
Section 303A of the New York Stock Exchange’s Listed Company Manual, as amended
from time to time.

 

“Independent Engineer” means such independent engineering firm which may be
engaged by the Collateral Agent and reasonably satisfactory to the Required
Holders with the consent of the Company, which consent may not be unreasonably
withheld, at the reasonable cost and expense of the Company.

 

“Initial Closing” has the meaning set forth in Section 3.1.

 

“Initial Closing Date” has the meaning set forth in Section 3.1.

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent” means pertaining to a condition of Insolvency.

 

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Investment” has the meaning set forth in Section 9.7.

 

“Investment Grade Rating” means, (i) with respect to Standard & Poor’s, a rating
of at least BBB-; (ii) with respect to Moody’s a rating of at least Baa3 ; (iii)
with respect to Fitch, a rating of at least BBB- ; (iv) with respect to Duff &
Phelps, a rating of at least BBB-; and (v)

 

9



--------------------------------------------------------------------------------

with respect to any other Rating Agency, at least an investment grade rating
from such Rating Agency, or, in each case, a comparable rating if the rating
systems of any such Rating Agency is changed.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

 

“Magellan Midstream Holdings” means Magellan Midstream Holdings, L.P., a
Delaware limited partnership.

 

“Magellan Terminals Holdings” means Magellan Terminals Holdings, L.P., a
Delaware limited partnership.

 

“Make-Whole Amount” has the meaning set forth in Section 7.3.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise) or prospects of the General
Partner, the Guarantor and its Subsidiaries taken as a whole or the Company and
its Subsidiaries taken as a whole, or (b) the ability of the General Partner,
the Guarantor, the Company or any Subsidiary to perform its obligations under
this Agreement, the Notes and the other Note Purchase Documents to which it is a
party, or (c) the validity or enforceability of this Agreement or any of the
other Note Purchase Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof), petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, and any other
substances, materials or wastes, defined or regulated as such in or that could
result in liability under any applicable Environmental Law.

 

“Maturity Date” has the meaning set forth in Section 7.1.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means each of the mortgages and deeds of trust made by the Company
in favor of, or for the benefit of, the Collateral Agent for the benefit of the
holders of the Notes, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means (a) in connection with any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, repayment of Indebtedness

 

10



--------------------------------------------------------------------------------

secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Recovery Event and other customary fees and expenses actually incurred
in connection therewith and net of taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock, the cash proceeds received from such
issuance, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“New Credit Facility” has the meaning set forth in Section 4.4(g).

 

“New Omnibus Agreement” means the New Omnibus Agreement dated as of June 17,
2003, among WEG Acquisitions, L.P., Williams Energy Services, LLC, Williams
Natural Gas Liquids, Inc., and the Williams Companies.

 

“New Senior Unsecured Notes” has the meaning set forth in Section 4.4(b).

 

“New Services Agreement” means the New Services Agreement dated as of June 17,
2003, among the General Partner, the Guarantor, the Company, Magellan Terminals
Holding and Magellan Midstream Holdings.

 

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

 

“Note Purchase Documents” means this Agreement, each Account Control Agreement,
and the Notes.

 

“Notes” has the meaning set forth in Section 1.

 

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Notes and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Notes, the Prepayment Premium, the Make-Whole Amount, the Fundamental Change
Put and all other obligations and liabilities of the Company to any holder of
Notes, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Note Purchase Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
holder of Notes that are required to be paid by the Company pursuant hereto) or
otherwise.

 

“Officer’s Certificate” means a certificate of a Responsible Officer or of any
other officer of the Company whose responsibilities extend to the subject matter
of such certificate.

 

“Omnibus Agreement” means the Omnibus Agreement, dated as of February 9, 2003,
among The Williams Companies, Williams Energy Services, LLC, Williams Natural
Gas Liquids, Inc., Williams Pipe Line Company, LLC, Williams Information
Services Corporation, Williams Energy Partners L.P., Williams OLP, L.P. and
Williams GP LLC, as amended, supplanted or otherwise modified from time to time,
including by the New Omnibus Agreement.

 

11



--------------------------------------------------------------------------------

“Original Note Purchase Agreement” means the Note Purchase Agreement, dated as
of October 1, 2002, among the Company, the Guarantor, the General Partner and
the several Purchasers listed in the Schedule A-1 and Schedule A-2 thereto, as
amended by Amendment No. 1 to the Note Purchase Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Liens” means, with respect to the Company, those Liens not prohibited
by Section 9.3.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof and (iii) all rights to obtain any reissues or
extensions of the foregoing.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to the Company of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

 

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by The Williams Companies, any ERISA Affiliate, the
Company or any Commonly Controlled Entity or with respect to which The Williams
Companies, any ERISA Affiliate, the Company or any Commonly Controlled Entity
may have any liability.

 

“Pledged Stock” has the meaning set forth in the Security Agreement.

 

“Prepayment Premium” has the meaning set forth in Section 7.3.

 

“Projections” has the meaning set forth in Section 8.2(c).

 

“Properties” has the meaning set forth in Section 5.16.

 

“Purchasers” has the meaning set forth in Section 2.

 

“Rating Agency” means Standard & Poor’s, Moody’s, Fitch, Duff & Phelps, and any
other statistical rating agency of generally recognized standing nationally.

 

12



--------------------------------------------------------------------------------

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Company or any of its Subsidiaries.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

 

“Required Holders” means, at any time, (a) with respect to Sections 12 and 13,
holders of more than 50% in principal amount of the Series B Notes at the time
outstanding and (b) with respect to any other provision of the Note Purchase
Documents, holders of at least 66 2/3% in principal amount of the Series B Notes
at the time outstanding unless otherwise provided therein, and in each case
exclusive of Series B Notes then owned by the Company or any of its Affiliates.

 

“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any material law, treaty, rule or regulation or final determination of an
arbitrator pursuant to binding arbitration or a court of competent jurisdiction
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means any of the chief financial officer, principal
accounting officer, treasurer or comptroller.

 

“Second Downgrade Prepayment Offer Notice” has the meaning set forth in Section
7.3.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security Agreement” means the Security Agreement dated as of October 1, 2002,
among the Collateral Agent, the Guarantor and the Company.

 

“Security Documents” means the collective reference to the Security Agreement,
the Mortgages and all other security documents previously delivered to the
Collateral Agent granting a Lien on the Collateral to secure the obligations and
liabilities of the Guarantor or the Company under any Note Purchase Document.

 

“Services Agreement” has the meaning set forth in Section 4.1(h).

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

 

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or

 

13



--------------------------------------------------------------------------------

otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Subsequent Closing” has the meaning set forth in Section 3.1.

 

“Subsequent Closing Date” has the meaning set forth in Section 3.1.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Company.

 

“Supplied Confidential Information” has the meaning set forth in Section 6.1.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company shall be a
“Swap Agreement.”

 

“Tesoro” means Tesoro Refining and Marketing Company, a Delaware corporation.

 

“Trademarks” means collectively (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in

 

14



--------------------------------------------------------------------------------

connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to the Company of any right to use any Trademark.

 

“The Williams Companies” means The Williams Companies, Inc., a Delaware
corporation.

 

“The Williams Companies Officer Certificate” has the meaning set forth in
Section 4.2(o).

 

“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor” means any Subsidiary that is a Wholly Owned
Subsidiary of the Company.

 

15



--------------------------------------------------------------------------------

SCHEDULE 5.1(C)

 

CONTINGENT LIABILITIES

 

1. Fixed to floating interest rate swaps entered into in the ordinary course of
business for a notional total of $250mm. Magellan Midstream Partners, L.P.
receives 7.70% from counter parties to these swaps, and Magellan Midstream
Partners, L.P. pays LIBOR plus 3.35%.

 

2. Intercompany interest rate swaps entered into in the ordinary course of
business for a notional total of $250mm (relates to item 1 above). Magellan
Pipeline Company, LLC receives 7.70%, from Magellan Midstream Partners, L.P. and
pays LIBOR plus 3.35% to Magellan Midstream Partners, L.P.

 

3. Magellan Asset Services (subsidiary of Magellan OLP, L.P.) Commodity Hedges
incurred in the ordinary course of business, having an aggregate nominal value
of approximately $14 million as of the date hereof.

 

4. Contingent liabilities in respect of potential reimbursement obligations to
insurers under surety and performance bonds issued to various state and local
governments and obtained in the ordinary course of business, of approximately
$3.66 million as of the date hereof.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.28

 

INDEBTEDNESS

 

1. Contingent liabilities in respect of potential reimbursement obligations to
insurers under surety and performance bonds issued to various state and local
governments and obtained in the ordinary course of business, of approximately
$3.66 million as of the date hereof.

 

1



--------------------------------------------------------------------------------

SCHEDULE 9.2(b)(iii)

 

PERMITTED EXISTING INDEBTEDNESS

 

1. Contingent liabilities in respect of potential reimbursement obligations to
insurers under surety and performance bonds issued to various state and local
governments and obtained in the ordinary course of business, of approximately
$3.66 million as of the date hereof.

 

1



--------------------------------------------------------------------------------

ANNEX 1

 

[Form of Vinson & Elkins Legal Opinion]



--------------------------------------------------------------------------------

ANNEX 2

 

[Form of General Counsel Opinion]



--------------------------------------------------------------------------------

ANNEX 3

 

[Form of Georgia Special Counsel Opinion]



--------------------------------------------------------------------------------

ANNEX 4

 

[Form of Account Control Agreement]



--------------------------------------------------------------------------------

ANNEX 5

 

Certain Adjustments to Consolidated EBITDA

 

Consolidated EBITDA in any period shall be increased by each of the following:

 

(a) the amount of the general and administrative expenses of the Company or the
Guarantor for such period paid by the General Partner or Magellan Midstream
Holdings, L.P. (f/k/a WEG Acquisitions, L.P.) during or with respect to such
period in accordance with the terms of the New Omnibus Agreement that, in
accordance with the terms of the New Omnibus Agreement, is not required to be
reimbursed to the General Partner or Magellan Midstream Holdings, L.P. by the
Company or the Guarantor, provided that such increase in Consolidated EBITDA
shall not exceed the amount by which Consolidated Net Income of the Company or
the Guarantor was reduced for such period as a result of the inclusion of such
amount of general and administrative expenses on the income statement of the
Company or the Guarantor for such period;

 

(b) the sum of (i) the amount of Implementation Costs (as defined in the
Purchase Agreement and, when added to all Implementation Costs previously
incurred, not exceeding $5,000,000 in the aggregate) that are incurred during
such period and that, in accordance with the terms of the Purchase Agreement,
are required to be borne by Magellan Midstream Holdings, L.P., the Company or
the Guarantor, and (ii) the amount of such Implementation Costs in excess of
such $5,000,000 aggregate amount that are incurred during such period and that,
in accordance with the terms of the Purchase Agreement, either (x) are not
required to be borne by Magellan Midstream Holdings, L.P., the Company or the
Guarantor or (y) are reimbursed to Magellan Midstream Holdings, L.P., the
Company or the Guarantor, provided that in the case of this clause (ii) such
increase in Consolidated EBITDA shall not exceed the amount by which
Consolidated Net Income of the Company or the Guarantor was reduced for such
period as a result of the inclusion of the Implementation Costs referred to in
this clause (ii) on the income statement of the Company or the Guarantor for
such period;

 

(c) with respect to any period encompassing the period in which the Transaction
(as defined below) occurred, the amount (if any) by which Consolidated Net
Income of the Company or the Guarantor was reduced for such period as a result
of the GAAP treatment of certain retiree healthcare (FAS 106), pension (FAS 87),
and accrued paid-time off costs related to the employment by Magellan Midstream
Holdings, L.P. and its affiliates of former employees of The Williams Company,
Inc. that were formerly involved, and that will continue to be involved, in
providing services to the Guarantor, the General Partner, and the Company; and

 

(d) with respect to any period encompassing the period in which the Transaction
occurred, the amount of expenses that are deemed to be incurred by the Company
or the Guarantor during or with respect to such period as a result of the
accelerated vesting of certain Phantom Units (as defined in the Purchase
Agreement) as a result of the consummation of the Transaction or events related
to the consummation of the Transaction; and

 

(e) with respect to any period commencing on or after April 1, 2004,
Consolidated EBITDA shall be:

 

(i) increased by the amount of all Indemnified Environmental Expenses (as
defined below) accrued during such period to the extent, if any, reflected as a
charge to the statement of Consolidated Net Income for such period; and

 

1



--------------------------------------------------------------------------------

(ii) decreased by an amount equal to the amount, if any, by which all cash
expenditures by the Guarantor and its Subsidiaries and/or the Company and its
Subsidiaries for Indemnified Environmental Expenses (whenever accrued) during
such period exceeds the sum of (x) all cash received by the Guarantor and its
Subsidiaries and/or the Company and its Subsidiaries during such period in
respect of the Indemnified Environmental Expenses, plus (y) all Carryover
Indemnity Cash Receipts (as defined below) with respect to previous periods
(without duplication of inclusion for the purposes of calculating Consolidated
EBITDA for any other period).

 

For purposes of this Annex 5:

 

“Indemnified Environmental Expenses” means environmental expenses covered by (i)
Article IV of the New Omnibus Agreement, (ii) Section 8.2 of the Purchase
Agreement (as defined below), (iii) Section 10.1 of the WPL Contribution
Agreement, and/or (iv) an agreement to be entered into after the date hereof for
the release of certain indemnification obligations pursuant to which Magellan
Midstream Holdings, L.P. and Magellan Midstream Partners, L.P. receive payments
from The Williams Companies, Inc., or any of its affiliates, as indemnification
for Covered Environmental Losses (as defined in the New Omnibus Agreement) or
environmental remediation obligations;

 

“Carryover Indemnity Cash Receipts” means, for any period, the aggregate amount,
if any, by which all cash received by the Company and the Guarantor during such
period in respect of Indemnified Environmental Expenses exceeds cash
expenditures by the Company and the Guarantor for Indemnified Environmental
Expenses during such period; and

 

“Purchase Agreement” means the Purchase Agreement, dated as of April 18, 2003,
by and among Williams Energy Services, LLC, Williams Natural Gas Liquids, Inc.,
Williams GP LLC, and WEG Acquisitions, L.P.

 

“Transaction” means the purchase consummated on June 17, 2003 by Magellan
Midstream Holdings, L.P. from affiliates of The Williams Companies, Inc. of all
of the membership interests of the General Partner, 1,079,694 common units of
the Guarantor, 5,679,694 subordinated units of the Guarantor, and 7,830,924
Class B common units of the Guarantor.

 

For the avoidance of doubt, when calculating Consolidated EBITDA, no cash
received by the Guarantor and its Subsidiaries and/or the Company and its
Subsidiaries during any period in respect of the Indemnified Environmental
Expenses shall be reflected as income for the purposes of calculating
Consolidated Net Income.

 

2



--------------------------------------------------------------------------------

ANNEX 6

 

[FORM OF SECRETARY’S CERTIFICATE]



--------------------------------------------------------------------------------

ANNEX 7

 

[FORM OF OFFICER’S CERTIFICATE]